










MANUFACTURING SERVICES AGREEMENT
between
KIN YAT INDUSTRIAL COMPANY LIMITED
and
IROBOT CORPORATION
    

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------




MANUFACTURING SERVICES AGREEMENT


This Non-Exclusive Manufacturing Agreement (this “Agreement”) is entered into by
and between Kin Yat Industrial Company Limited, (“Kin Yat”), having offices at
7/F., Galaxy Factory Building, 25-27 Luk Hop Street, San Po Kong, Kowloon, Hong
Kong, and iRobot Corporation, a Delaware corporation (“iRobot”), having its
principal place of business at 8 Crosby Drive, Bedford, MA 01730. Kin Yat and
iRobot are referred to herein as “Party” or “Parties”.
    
RECITALS


A.    Kin Yat is in the business of providing sophisticated manufacturing
services that are unique in kind and quality, including designing, developing,
manufacturing, testing, configuring, assembling, packaging and shipping highly
specialized electronic assemblies and systems.


B.    iRobot is in the business of designing, developing, distributing,
marketing and selling products containing highly specialized electronic
assemblies and systems.


C.    Whereas, the Parties desire that Kin Yat manufactures, tests, configures,
assembles, packages and/or ships certain electronic assemblies and systems
pursuant to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


TERMS
1
Definitions. In addition to terms defined elsewhere in this Agreement, the
capitalized terms set forth below shall have the following meaning:



1.1    “Additional Services” means services such as, design for
manufacturability, manufacturing design test support, computer assisted design
for manufacturability, test development services, volume production and advanced
packaging technologies all as specified and approved by iRobot and agreed to by
Kin Yat.


1.2    “Affiliate” means with respect to a Person, any other Person which
directly or indirectly controls, or is controlled by, or is under common control
with, the specified Person. For purposes of the preceding sentence, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person, or
direct or indirect ownership (beneficially or of record) of, or direct or
indirect power to vote, 50% or more of the outstanding shares of any class of
capital stock of such Person (or in the case of a Person that is not a
corporation, 50% or more of any class of equity interest).


1.3    “Assigned Components” means the components or materials specifically
identified in Schedule 1 as “assigned” and for which iRobot has identified the
applicable supplier from whom Kin Yat is authorized to source such component or
material for incorporation into the Product.


1.4    “AVL” means the confidential list of Suppliers Designated by iRobot from
which Kin Yat is authorized to purchase the applicable Assigned Components and
Generic Components, if any for use in the manufacture of Products.


1.5    “Class Failure” “Class Failure” means a defect caused by (i) Kin Yat’s
failure to manufacture the Product to conform to the Specifications or other
requirements in this Agreement, or (ii) the failure of Kin Yat to comply with
any applicable law, rule, regulation, court order or decree that is applicable
to Kin Yat’s performance of its obligations set forth in this Agreement, or
(iii) the gross negligence or willful misconduct of Kin Yat’s personnel
performing Manufacturing Services for iRobot under this Agreement; wherein, such
defect occurs in more than [***], attributable to the same root cause, of the
total number of a particular Product (as identified by the applicable Product
serial numbers) supplied under this Agreement over a rolling [***] period within
the Warranty Period.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------

    



1.6    Kin Yat shall be defined to include any Kin Yat Subsidiary. (if
applicable).


1.7    “Commercially Reasonable Efforts” means those efforts that would be
deemed both commercially practicable and reasonably financially prudent after
having taken into account all relevant commercial considerations. “Relevant
commercial considerations” shall be deemed to include, without limitation, (1)
all pertinent facts and circumstances; (2) financial costs; (3) resource
availability and impact; (4) probability of success; and (5) other commercial
practicalities.


1.8    “Components” means those Assigned Components, Generic Components, and
Consigned Components.


1.9    “Consigned Components” means those components or materials specifically
identified in Schedule 1 as “consigned” and provided by or on behalf of iRobot
to Kin Yat for assembly into Products.


1.10    “Defect” means Product that does not conform to Specifications within
the warranty Period, resulting from, but not limited to, non-conforming
Components, materials, processes, packaging, and transportation.


1.11    “EDI” shall mean electronic data interchange.


1.12    “Effective Date” shall mean the date upon which the terms and conditions
of this Agreement shall become effective by and between the Parties. The Parties
have agreed that the Effective Date of this Agreement shall be September 23,
2013.


1.13    “Encumbrance” means any encumbrance, lien, charge, hypothecation,
pledge, mortgage, title retention agreement, security interest of any nature,
adverse claim, exception, right of set-off, any matter capable of registration
against title, option, right of pre-emption, privilege or any contract to create
any of the foregoing.


1.14    “Fee and Price Schedule” shall mean the prices and fees set forth in
Schedule 2 for the applicable Product identified therein, and any future Fee and
Price Schedule for new Product as added in writing from time to time upon mutual
agreement of the Parties.


1.15    “FCA” means that Kin Yat must at its own expense and risk deliver the
Product cleared for export into the custody of the designated carrier at the
applicable Port of Origin.


1.16    “Generic Components” means the components or materials identified in
Schedule 1 for incorporation into the Product and for which iRobot has not
identified any specific supplier or source from whom Kin Yat is authorized to
source such component or material.


1.17    “including” shall be defined to have the meaning “including, without
limitation.”


1.18    “in writing” shall mean written documents, EDI with phone confirmation,
verified faxes and successfully transmitted e-mails.


1.19    “Intellectual Property” means any and all intellectual property and
tangible embodiments thereof, including without limitation inventions,
discoveries, designs, specifications, developments, methods, modifications,
improvements, processes, know-how, show-how, techniques, algorithms, databases,
computer software and code (including software and firmware listings,
assemblers, applets, compilers, source code, object code, net lists, design
tools, user interfaces, application programming interfaces, protocols, formats,
documentation, annotations, comments, data, data structures, databases, data
collections, system build software and instructions), mask works, formulae,
techniques, supplier and customer lists, trade secrets, graphics or images,
text, audio or visual works, materials that

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


2

--------------------------------------------------------------------------------

    



document design or design processes, or that document research or testing,
schematics, diagrams, product specifications and other works of authorship.


1.20    “Intellectual Property – KIN YAT” shall mean both Intellectual Property
– Created by Kin Yat and Intellectual Property - Existing by Kin Yat,
collectively.


1.21    “Intellectual Property – Created by Kin Yat” means any improvements to
the Technical Manufacturing Information – KIN YAT that are newly created or
developed, and reduced to practice by Kin Yat in (i) preparing any Product
provided pursuant to this Agreement, or (ii) performing the Manufacturing
Services or any other work provided pursuant to this Agreement; but shall not
include any Intellectual Property - Existing by Kin Yat.


1.22    “Intellectual Property – Existing by “Kin Yat” means any Intellectual
Property, including the Technical Manufacturing Information – KIN YAT, created
or developed by Kin Yat outside the scope of this Agreement during the Term or
owned or controlled by Kin Yat prior to the execution of this Agreement; and all
improvements, modifications or enhancements to the foregoing made by or on
behalf of Kin Yat.


1.23    “Intellectual Property Rights” means, collectively, all rights in, to
and under patents, trade secret rights, copyrights, trademarks, service marks,
trade dress and similar rights of any type under the laws of any governmental
authority, including without limitation, all applications and registrations
relating to the foregoing.


1.24    “iRobot Intellectual Property” means all Intellectual Property, tangible
embodiments thereof and all other materials provided or made available to Kin
Yat by iRobot, including, without limitation the Specifications.


1.25    “iRobot Property” means all property, including all Product and
Consigned Components, other Components paid for my iRobot, inventories, work in
process (WIP), Loaned Equipment, Specifications, test equipment, software and
documentation, and support maintenance or design documentation, furnished to Kin
Yat by iRobot or otherwise paid for by iRobot in connection with this Agreement
for Kin Yat’s use in performing its obligations hereunder.


1.26    “iRobot Quarter End” means iRobot’s fiscal calendar which follows the
4-4-5 week format identified in Schedule 6, which Schedule shall be updated by
iRobot on an annual basis on or before December 1st.


1.27    “Lead-time” means the mutually agreed upon minimum amount of time in
advance of shipment that Kin Yat must receive a Purchase Order in order to
deliver Product by the requested delivery date.


1.28    “Loaned Equipment” means capital equipment (including tools) which is
loaned to Kin Yat by or on behalf of iRobot to be used by Kin Yat to perform the
Manufacturing Services and includes all equipment, tools and fixtures purchased
specifically for iRobot, by Kin Yat, to perform the Manufacturing Services and
that are paid for in full by iRobot.


1.29    “Manufacturing Services” means the services performed by Kin Yat
hereunder which shall include but not be limited to manufacturing, testing,
configuring, assembling, packaging and/or shipping of the Product, and all
Reasonable and Customary Support Services, and any Additional Services, all in
accordance with the Specifications.


1.30    “Marks” means trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs or
other marks identifying a Party or its products.


1.31    “Materials Declaration Requirements” means any requirements,
obligations, standards, duties or responsibilities pursuant to any
environmental, product composition and/or materials declaration laws,
directives, or regulations, including international laws and treaties regarding
such subject matter; and any regulations, interpretive guidance or enforcement
policies related to any of the foregoing, including, but not limited to, the
following examples: Directive 2002/95/EC of the European Parliament and of the
Council of 27 January 2003 on the restriction of the use

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


3

--------------------------------------------------------------------------------

    



of certain hazardous substances in electrical and electronic equipment (“RoHS”),
Directive 2002/96/EC of the European Parliament and of the Council of 27 January
2003 on waste electrical and electronic equipment (“WEEE”), and European Union
Member State implementations of the foregoing; the People’s Republic of China
(PRC) Measures for the Administration of the Control of Pollution by Electronic
Information Products (China RoHS) (电子信息产品污染控制管理办法) promulgated on February 28,
2006 (including any pre-market certification (“CCC mark”) requirements
thereunder and including relevant standards adopted by the PRC Ministry of
Information Industry or other applicable PRC authority); PRC General
Administration of Quality Supervision, Inspection and Quarantine’s Circular 441
(2006); Japanese Industrial Standard C0950:2005(J-Moss Japan RoSH); the
California Electronic Waste Recycling Act of 2003; Act on the Recycling of
Electrical and Electronics Equipment and Automobiles (1.1.2008) (Korea RoHS),
Waste Act (2004) and secondary legislation (based on EU directives ) (Croatia),
Regulation (EC) No 1907/2006, Regulation concerning the Registration,
Evaluation, Authorization and Restriction of Chemicals (REACH), establishing a
European Chemicals Agency amending Directive 1999/45/EC and repealing Council
Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as
Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC,
93/105/EC and 2000/21/ECand/or other similar legislation. The Materials
Declaration Requirements shall include compliance with Brazil RoHS, Mexico RoHS
and Argentina RoHS as each of these countries promulgates their own legislation.


1.32    Conflict Minerals.
Kin Yat represents and warrants that it is in full compliance with conflict
minerals laws, including, without limitation, Section 1502 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 as it may be amended from
time to time and any regulations, rules, decisions or orders relating thereto
adopted by the Securities and Exchange Commission or successor governmental
agency responsible for adopting regulations relating thereto (collectively,
“Dodd-Frank Section 1502”).  Kin Yat must cooperate with iRobot to make
available to iRobot and/or its agents, material declarations that identify the
sources of and amount of all substances contained in the Products. Unless iRobot
specifically agrees in writing that a particular Product may contain a
particular material, Kin Yat will also provide a statement that the Products do
not contain various materials at issue in applicable laws and regulations. Kin
Yat must declare each Product’s compliance to all applicable hazardous material
legislation and identify any substances that are banned or must be declared
under applicable laws. In addition, Kin Yat will use Commercially Reasonable
Efforts to make available documentation that supports the declaration. Without
limiting the generality of the foregoing, Kin Yat agrees to disclose to iRobot,
upon iRobot’s request, to the extent known or discoverable by Kin Yat following
reasonable inquiry, the original source of all minerals contained in the
Product. If Kin Yat does not know the original source of the minerals, Kin Yat
agrees to cooperate with iRobot, including disclosing from whom Kin Yat
purchased the minerals and urging others to disclose such information, so that
the original source of minerals can be accurately determined and reported. Kin
Yat shall comply with all laws regarding the sourcing of minerals, including,
without limitation, laws prohibiting the sourcing of minerals from mines
controlled by combatants and Dodd-Frank Section 1502.  Without any further
consideration, Kin Yat shall provide such further cooperation as iRobot may
reasonably require in order to meet any obligations it may have under conflict
minerals laws, including, without limitation, under Dodd-Frank Section 1502.


1.33    “Minimum Volume” means the minimum volume, if any, set forth on Schedule
1 for a particular Product.


1.34    “Newly Created Intellectual Property” means, other than the Kin Yat
Intellectual Property, any and all Intellectual Property, tangible embodiments
thereof and all other materials created, developed, reduced to practice, or
otherwise resulting from any work, Manufacturing Services or other services
performed by either or both Parties, including, but not limited to, by any of
its or their employees, agents or contractors, under this Agreement.


1.35    “Non-Conforming Product” means any Product that does not conform to the
Specifications.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


4

--------------------------------------------------------------------------------

    



1.36    “Non-Disclosure Agreement” means that certain Mutual Non-Disclosure
Agreement between the Parties dated August 29, 2006, attached hereto as Schedule
4.


1.37    “NRE Costs” shall consist of expenses, excluding the Waived NRE Costs,
incurred by Kin Yat under this Agreement, including design engineering services,
testing, fixturing and tooling and other out-of-pocket costs, in each case for
work performed by Kin Yat for iRobot pursuant to iRobot’s prior written consent.
For the avoidance of doubt, NRE Costs shall not include any costs or expenses
incurred by Kin Yat for any Reasonable and Customary Support Services.


1.38    “Port of Origin” means [***] or another port designated by iRobot in
writing.


1.39    “Packaging and Shipping Specifications” means the packaging and shipping
specifications set forth in Schedule 1 and otherwise supplied and/or approved by
iRobot.


1.40    “Person” means any corporation, business entity, natural person, firm,
joint venture, limited or general partnership, limited liability entity, limited
liability partnership, trust, unincorporated organization, association,
government, or any department or agency of any government.


1.41    “Product Specifications” means the technical specifications and
requirements provided by iRobot to Kin Yat for the manufacture and supply of
Products or the provision of Manufacturing Services, including all manufacturing
information, technical data and manuals, design information, drawings,
documentation, packaging requirements, testing requirements, Specifications, or
any other criteria written and provided to Kin Yat by iRobot, including the
Quality and Test Procedures, the Packaging and Shipping Specifications, and the
Materials Declaration Requirements.


1.42    “Products” means the products manufactured and assembled by Kin Yat on
behalf of iRobot under this Agreement as identified in Schedule 1 (or any
subsequent Schedule 1 prepared for any product to be manufactured hereunder)
including any updates, renewals, modifications or amendments thereto.


1.43    “Production Start Date” means the first day immediately following the
business week during which Kin Yat manufactures and delivers against the product
quantities listed in Schedule 1


1.44    “Proprietary Information and Technology” means “Proprietary Information”
as defined in the Non-Disclosure Agreement, as amended in Section 16 below.


1.45    “Reasonable and Customary Support Services” mean all services and
activities related to reporting for iRobot and its customers, root cause
analysis, testing, trials, inventory audits and reconciliation, development and
delivery of samples, participation and support of any new Product introduction.


1.46    “Product” means any and all configurations of the “Product” SKUs
manufactured and assembled by Kin Yat on behalf of iRobot under this Agreement
as identified in the initial Schedule 1 to this Agreement.


1.47    “Specifications” means the technical specifications for manufacturing
Products under this Agreement as set forth in Schedule 1, any bill of materials,
designs, schematics, assembly drawings, process documentation, test
specifications, current revision number, and Approved Vendor List, and other
requirements otherwise supplied and/or approved by iRobot. Specifications may be
amended from time to time by amendments in the form of written engineering
change orders agreed to by the Parties.


1.48    “SOW” means the statement of work for each Product set forth in any
Schedule 1 as amended in writing from time to time upon mutual agreement of the
Parties.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


5

--------------------------------------------------------------------------------

    



1.49    “Subsidiary(ies)” means any corporation, partnership, joint venture,
limited liability entity, trust, association or other business entity of which a
Party or one or more of its Subsidiaries, owns or controls more than 50% of the
voting power for the election of directors, managers, partners, trustees or
similar parties.


1.50    “Suppliers Designated by iRobot” means suppliers designated, specified
and/or approved by iRobot.


1.51    “Technical Manufacturing Information – KIN YAT” means the manufacturing
information, process and technology used by Kin Yat or third parties under its
control to design, develop, test or manufacture the Products including, but not
limited to: (i) specifications, software, test software, schematics, drawings,
designs, mask works, topography or other materials pertinent to the most current
revision level of manufacturing of the Products; (ii) copies of all inspection,
manufacturing, test and quality control procedures and any other work processes;
(iii) jig, fixture and tooling designs; (iv) Kin Yat general knowledge and
information relating to the Products; and (v) support documentation.


1.52    “Term” means the Initial Term and each Renewal Term, collectively.


1.53    “Quality and Test Procedures” means the testing specifications, quality
requirements, standards, procedures and parameters supplied and/or approved by
iRobot, including without limitation, the specifications and quality
requirements plans for the Product and certain Components attached hereto as
Schedule 3.


1.54    “Waived NRE Costs” means, collectively, [***].


2List of Schedules. This Agreement includes the following Schedules for each
Product to be manufactured hereunder, which are hereby incorporated herein and
made a part of this Agreement:


Schedule 1 – Statement of Work and Specifications
Schedule 2 – Fee and Price Schedule (Final Kin Yat Quote)
Schedule 3 – Quality and Test Procedures
Schedule 4 – Non-Disclosure Agreement
Schedule 5 – Trademark Usage Guidelines
Schedule 6 – iRobot Quarter End


3Manufacturing Services. Kin Yat will manufacture the Product in accordance with
the Specifications and any applicable Purchase Order. When requested by iRobot,
and subject to appropriate fee and cost adjustments, Kin Yat will provide
Additional Services for existing or future Product manufactured by Kin Yat for
iRobot. iRobot shall be solely responsible for the sufficiency and adequacy of
the Specifications.


3.1    Quality and Test Procedures. All Products manufactured and supplied by
Kin Yat shall, at minimum, adhere to this Agreement and the Specifications
attached hereto. Kin Yat shall continuously perform the applicable quality tests
and procedures and monitor such compliance at all times, including during the
preparation for production as well as during production. In addition to the
minimum required tests specified, Kin Yat shall employ its own internal quality
system and apply the necessary tools, processes and procedures to ensure that
the contracted Product covered by this Agreement complies with the
Specifications. This may include, but not be limited to, process control for
parts and assemblies, incoming inspection of fabricated or sourced parts, final
inspections, subassembly inspections and testing, etc. iRobot shall be solely
responsible for the sufficiency and adequacy of the Specifications. Kin Yat is
responsible for designing and/or purchasing and maintaining all necessary test
and fixture equipment to conduct such testing and procedures. Kin Yat is
responsible for worker’s training, worker’s instructions, preventive and/or
on-conditional (as needed) maintenance plans, and calibration plans.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


6

--------------------------------------------------------------------------------

    



3.2    Packaging and Shipping. Kin Yat will package and ship the Product in
accordance with the Packaging and Shipping Specifications. iRobot shall be
solely responsible for the sufficiency and adequacy of the Packaging and
Shipping Specifications. In the event Kin Yat fails to comply with the Packaging
and Shipping Specifications, Kin Yat will reimburse iRobot for the cost of
rework to the extent that such error can be rectified with rework.


3.3    Items to be Supplied by iRobot. iRobot shall supply to Kin Yat, according
to the terms and conditions specified herein, iRobot Proprietary Information and
Technology and, if applicable, the Loaned Equipment if any, and Consigned
Components pursuant to Section 12.1. iRobot will also provide to Kin Yat all
Specifications, Quality and Test Procedures, Packaging and Shipping
Specifications, Product design drawings, approved vendor listings where
applicable, material component descriptions (including approved substitutions),
manufacturing process requirements, and any other specifications necessary for
Kin Yat to perform the Manufacturing Services. iRobot shall be solely
responsible for delay in delivery, defects and enforcement of warranties related
to the Consigned Components.


3.4    Items to be Supplied by Kin Yat. Kin Yat will employ the Kin Yat
Manufacturing Process, the Reasonable and Customary Support Services, any
required manufacturing technology, manufacturing capacity, labor, manufacturing
and quality related fixtures, design services in support of manufacturing
process (to include fixture design), transportation logistics (as required by
FCA Port of Origin), systems and facilities necessary for Kin Yat to perform the
Manufacturing Services. It is expected that engineering support (at Kin Yat’s
expense) of product, packaging and process improvements will continue for the
life of the Product, even after all requirements are met. Tooling that is
designed and fabricated specific to manufacture, assembly, inspection or testing
of iRobot Product is the sole property of iRobot, including related design
documentation


3.5     Facilities Access. iRobot shall have the right, during normal business
hours by appointment and at its expense to inspect, review, monitor and oversee
the Manufacturing Services, provided that such inspection shall not disrupt Kin
Yat’s normal business operations. iRobot shall cause each of its employees,
agents and representatives who have access to Kin Yat’s facilities, to maintain,
preserve and protect all Proprietary Information and Technology of Kin Yat and
the confidential or proprietary information and technology of Kin Yat’s other
customers in accordance with the Non-Disclosure Agreement. iRobot shall further
have the right to bring iRobot’s customers to Kin Yat’s facility, by appointment
and under the same obligations to Kin Yat surrounding protection of Kin Yat’s
Proprietary Information and Technology and Kin Yat’s customers’ confidential or
proprietary information and technology. iRobot’s employees have the right to
obtain relevant artifacts (such as reports, process tracking charts etc.) and
take photographs and videos of iRobot related Products, Components,
manufacturing processes, tests, fixtures, tools or items at any time during the
inspection with the consent of Kin Yat whose consent shall not be unreasonably
withheld.


3.6    Materials Procurement.


3.6.1    Kin Yat will use Commercially Reasonable Efforts to procure Assigned
Components and Generic Components from the applicable designated supplier per
iRobot’s AVL, where applicable, and otherwise from suppliers chosen by Kin Yat
and approved by iRobot, in amounts necessary to fulfill Purchase Orders against
the Forecasts. Kin Yat will be responsible for the quality inspection of all
Components (except for the Consigned Components) and all other parts and
adherence to the Product Specifications in the assembly and manufacturing
process. iRobot will be responsible for the part functionality set forth in the
iRobot Specifications. Kin Yat is responsible for managing, and the performance
of, the suppliers of the Assigned Components and Generic Components, including
but not limited to purchasing, component inventory control, customs paperwork
and Value Added Tax (VAT), and is ultimately responsible for verifying that all
Components conform to the Product Specifications. iRobot will be responsible for
managing the pipeline of iRobot controlled Consigned Components. Kin Yat will be
responsible for managing the pipeline of all Assigned Components, Generic
Components, and any Consigned Components controlled by Kin Yat. Kin Yat shall
use Commercially Reasonable Efforts to obtain terms and conditions that from all
suppliers that allow return privileges for Generic Components (subject to agreed
upon reasonable minimum order quantities). iRobot may authorize Kin Yat to
procure Generic Components and Assigned Components necessary, without a Purchase

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


7

--------------------------------------------------------------------------------

    



Order, by issuing a written authorization to purchase such Components (“Material
Authorization”), to meet specific Forecast or Purchase Order demand. In the
event of schedule changes, Kin Yat shall use Commercially Reasonable Efforts to
cancel all applicable material and parts purchase orders and reduce material and
parts inventory through return for credit programs or allocate such materials
and parts for other customer orders. iRobot shall be responsible for all
liability for materials and parts Kin Yat cannot return or reuse elsewhere after
Commercially Reasonable Efforts to mitigate such liability, if those materials
were ordered by Kin Yat acting on iRobot’s Material Authorization or Purchase
Order. Kin Yat’s obligation to exercise Commercially Reasonable Efforts to
return/reuse any materials shall extend to all Components (except for the
Consigned Components not controlled by Kin Yat) regardless of classification.


3.6.2    End of Life Component Reporting. Kin Yat is responsible for continuous
monitoring of the AVL for end-of-life component condition. Kin Yat is
responsible for periodic reporting, no less frequently than [***] of the market
condition for each component of any currently in production by iRobot’s product
AVL.


3.6.3    Long-Lead Components. Kin Yat shall not purchase any Component
designated in Schedule 2 as a “long lead” Component by iRobot without a Material
Authorization. Kin Yat shall use Commercially Reasonable Efforts to continuously
improve lead time for all Components. With iRobot’s prior written consent, Kin
Yat may pre-purchase Generic Components and Assigned Components, or pre-build
sub assemblies, modules, core robots or even completed SKU quantities in order
to meet Forecast volumes, or anticipated volumes under Purchase Orders.


3.6.4    Exclusive Components. With respect to any Assigned Components or
Consigned Components (controlled by Kin Yat) that have been customized by a
supplier or manufacturer specifically for any iRobot Product, Kin Yat shall
require each such supplier not to sell or supply such custom Component to any
other Person.


3.7    Materials Declaration.


3.7.1    iRobot shall notify Kin Yat in writing of the specific Materials
Declaration Requirements that iRobot determines to be applicable to the Products
and shall be solely liable for the adequacy and sufficiency of such
determination and information. Kin Yat shall be responsible for collecting, and
having available at all times, all third party supplier’s documentation
certifying compliance with such Materials Declaration Requirements with respect
to any and all components, parts or material used in connection with the
Manufacturing Services under this Agreement. Kin Yat shall utilize its supplier
qualification process to ensure that each supplier, its Components and its
documentation are trustworthy and in compliance with all such Materials
Declaration Requirements. Upon written request of iRobot, Kin Yat shall provide
to iRobot copies of such documents, including any compliance certificates.


3.7.2    Without limiting the foregoing Section 3.7.1, Kin Yat shall ensure that
it has enforceable agreements with each of its suppliers under this Agreement,
excluding suppliers of Consigned Components, so that Kin Yat may fulfill Kin
Yat’s obligations under this Section 3.7.1 and that iRobot is an intended third
party beneficiary under such agreements.


3.8    Product Evaluation. Acceptance of the Product will occur upon iRobot’s or
its designee’s receipt of the Product. Notwithstanding the foregoing, iRobot
reserves the right to inspect or evaluate the Product to determine if it
conforms, in all material respects, to the Specifications, either at Kin Yat’s
premise or third party location. Given reasonable and adequate advance
notification to Kin Yat and by appointment, iRobot may, at its discretion,
perform inspections of the Product at random or on a continual basis, on site at
Kin Yat’s premises. In the event that the Product does not meet the
Specifications, such Product will be deemed Non-Conforming and iRobot will have
all available remedies with respect to Non-Conforming Products as set forth in
this Agreement. Acceptance, inspection or evaluation by iRobot does not relieve
Kin Yat of its obligations to the services and warranties as set forth in this
Agreement.


3.9    Purchase Order Performance.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


8

--------------------------------------------------------------------------------

    



3.9.1    Kin Yat shall fill and deliver the Products purchased under a Purchase
Order by the due date specified on such Purchase Order. Purchase Orders to Kin
Yat will be launched at lead-times mutually agreed between Kin Yat and iRobot in
advance of issuance of Purchase Orders.


3.9.2    Kin Yat agrees that time is of the essence with respect to all
deliveries and performance. If Kin Yat fails to timely perform or deliver within
[***] of the delivery requirements of any standalone Purchase Order from iRobot,
for reasons under Kin Yat’s direct control, Kin Yat is liable to iRobot for all
direct, reasonable costs incurred as a result of such delay including expediting
costs. In the event of a delay, Kin Yat shall use Commercially Reasonable
Efforts to expedite delayed Products and/or performance, shall pay all
reasonable expediting costs, including expedited delivery costs.


3.9.3    For purposes of this Agreement, “On–time” delivery means: delivery of
100% of the Products purchased under a Purchase Order are delivered by the due
date indicated on iRobot’s Purchase Order for such Products minus [***], plus
[***]. Kin Yat will monitor and report to iRobot monthly “On-time” delivery per
Purchase Order, and such report shall include the number of Purchase Orders
placed by iRobot within the Lead Time versus number of Purchase Orders delivered
On-time.


3.10    Assigned and Consigned Components.


3.10.1    iRobot may elect to assign a specific supplier and part number for any
component or material, including for example; rechargeable batteries, battery
chargers, masked IC components, motors, packaging material, and gears. In such
case, Kin Yat shall source such Assigned Components from the applicable supplier
and implement supply optimization inventory practices. Kin Yat will be
responsible for all purchasing, quality control, component inventory control,
[***] inventory management, customs paperwork and VAT for all Assigned and
Generic Components. Kin Yat shall handle all Components as required by the
Product Specification and as otherwise instructed by iRobot, and shall be
responsible for any and all expenses related to its compliance with such
material handling requirements. In the event that iRobot elects to transfer to
Kin Yat the purchasing responsibility for any Consigned Component, Kin Yat shall
assume such responsibility as soon as reasonably practicable. The Parties will
work in good faith to identify and implement all reasonable measures to allow
for Kin Yat to assume such purchasing responsibility for such Consigned
Component. Except for any Consigned Components controlled by Kin Yat pursuant to
this Section 3.10.1, iRobot shall be solely responsible for delay in delivery,
defects and enforcement of warranties related to all Consigned Components.


3.10.2    Kin Yat will segregate, conspicuously identify and safeguard all
iRobot owned and Consigned Components in such fashion to clearly identify the
Consigned Components as the property of iRobot. Kin Yat shall maintain all
Components, at its own expense, in efficient working order and good repair, and
otherwise in accordance with the Product Specifications.


3.10.3    Upon placement of Consigned Components into Kin Yat’s facility, title
and possession of the materials shall transfer to iRobot as if it were an actual
shipment of Product to iRobot. Insurance covering the Consigned Components will
be the responsibility of iRobot. Such insurance includes a waiver of subrogation
against Kin Yat. Kin Yat shall hold inventory on consignment for support of
iRobot’s Products and business at levels mutually agreed upon by iRobot and Kin
Yat, but no less than an amount to satisfy Purchase Orders against the current
Forecasts. Kin Yat will at all times utilize [***] inventory management for all
Consigned Components. In the event that Kin Yat’s failure to utilize [***]
inventory management for all Consigned Components results in any such Component
remaining in Kin Yat’s inventory for more than [***], then Kin Yat shall, at its
own expense, coordinate with the applicable supplier for the return and
replacement of such Components for new or properly updated Components. If
“iRobot” does not place Purchase Orders that consume Consigned Components
consistent with applicable Forecast, the Parties will negotiate in good faith
the disposition of Consigned Components held by Kin Yat. Kin Yat shall provide
to iRobot upon request an accounting of all Consigned Components and all other
Components, Products and materials of iRobot at Kin Yat’s premises or otherwise
under Kin Yat’s control with reasonable details.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


9

--------------------------------------------------------------------------------

    





3.10.4    Sales of Products and Components. Without iRobot’s prior written
consent, Kin Yat shall not, directly or indirectly, sell, supply or otherwise
transfer any Product or Component to any Person other than iRobot or iRobot’s
designated customer or distributor.


4Quality


4.1    Governing Quality documents.


4.1.1    General Quality Requirements. Kin Yat shall comply with the
requirements stated therein for defining general iRobot supplier quality
performance.


4.1.2    Production Line Test Specification (PLTS). The PLTS is provided to Kin
Yat by iRobot in order for Kin Yat to establish a production line test process
to verify and to demonstrate that the contracted product has been assembled and
minimally tested to meet the product requirements as defined in the relevant
product specifications


4.1.3    Design Validation Test Specification (DVTS). Suppliers who provide
design services to iRobot shall demonstrate that the contracted product has been
designed and qualification tested according to the DVTS to meet the performance
requirements of its intended application as defined in the relevant product
specifications.


4.2     Quality Management System. Kin Yat shall maintain a Quality System that
is certified to an internationally recognized quality management system
standard, such as ISO 9001 or equivalent.
4.3     Engineering Changes. Kin Yat shall not make any changes to product or
design without receiving prior written approval from iRobot for the change
request and for implementation of the change into production.
4.4.     Manufacturing Changes. Kin Yat shall not make any changes to the
manufacturing process that may affect the product form, fit, function or safety
without receiving prior written approval from iRobot.
4.5     Defects. Defects in product resulting in failure to meet iRobot product
specifications, due to inadequate assembly procedures and production
verification testing are the responsibility of the Kin Yat regardless of whether
the defect occurred during manufacturing or after iRobot acceptance.
4.6    Corrective Action. In the event that defects are produced, Kin Yat shall
notify iRobot and implement containment activities to prevent further defective
product from affecting iRobot supply chain. For defective product within Kin
Yat’s supply chain, Kin Yat shall make necessary arrangements, at its sole
expense, to screen, rework and / or replace. Kin Yat shall supply to iRobot a
written corrective action plan of its root cause(s) investigation and actions to
prevent recurrence of identified root cause(s)
4.7     Quality Control Plan (QCP). Kin Yat shall develop a Quality Control Plan
(QCP), approved by iRobot, to define the necessary process controls and
production testing and inspection methods to ensure the fabrication and assembly
processes deliver products that meet the Specifications supplied by iRobot.
4.8     Subcontractor Qualification. Kin Yat shall be responsible for qualifying
all subcontractors of all Assigned Components and Generic Components pursuant to
Kin Yat’s existing qualification methodology and process.
4.9     Serial Number identification and traceability. Kin Yat shall identify
each unit of the contracted product produced with a unique identifier number.
This serial number shall provide information relevant to the date of production,
shift, line, and traceability to critical component lots/batches and processes.
The format of this serial number shall be agreed upon between Kin Yat and iRobot
prior to commencement of production.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


10

--------------------------------------------------------------------------------

    



4.10    Certifications. Regulatory compliance certifications are required as a
condition for the production, shipment, sale, and disposal of all iRobot
products, and as such, iRobot is obligated to maintain a commitment to meeting
all regulatory compliance requirements. As a condition of the compliance
certification process, the Products and Kin Yat’s manufacturing facility shall
be subject to periodic audits and certification testing. Kin Yat shall provide
objective evidence that it meets such requirements pertaining to all regulatory,
quality, and compliance requirements and will provide such information upon
request from iRobot. Objective evidence shall include, but is not limited to,
existing certification documents and certification inspection reports from Kin
Yat and each of its suppliers.
4.10.1 Product Specific Certifications. iRobot is responsible for maintaining
all existing product certifications. Kin Yat shall comply, and shall cause its
suppliers to comply, with any and all Product specific, certification-related
requirements such as: informing iRobot of the source and manufacturing part
number of every Component and validation that Kin Yat’s processes are compliant
to such certification requirements. Kin Yat shall support all recertification
requirements for all Product certifications. All Product licenses and Product
certifications shall be in iRobot’s name. In the event that iRobot requires
Product changes which result in Product recertification, iRobot will bear any
licensing and external testing fees for all such Product certifications. In the
event that Kin Yat requires Product changes which result in Product
recertification, Kin Yat will notify iRobot immediately and bear any licensing
and external testing fees for all product certifications.


4.10.2    Manufacturing Facility Specific Certifications. Kin Yat shall support
and maintain any pre-requisite site specific requirements related to the Product
certification requirements. Kin Yat shall bear any fees associated with these
pre-requisite site specific certifications. All pre-requisite site specific
certifications shall be maintained in Kin Yat’s name. In the event that iRobot
requires product or business changes which result in additional site specific
certifications by Kin Yat, Kin Yat shall promptly take all actions necessary to
comply with such requirements. In addition, Kin Yat shall promptly execute
documents and take such further action as iRobot shall reasonably request in
order to comply with any certification required by any customer or distributor
of iRobot.
4.10.3    Records Retention. For a period of [***] from delivery of each Product
(items produced under the [***] are considered Product), Kin Yat shall maintain
accurate and complete records for all Products manufactured hereunder,
including, but not limited to, all configuration and engineering records. This
shall include all records relating to product traceability to ensure both
forward and reverse traceability. Records shall contain, as a minimum, all
information relating to the following:
[***]


4.10.4    Product specification and standards. All Products must conform in all
respects to the Product Specifications provided by iRobot for the items stated
on the bill of materials or Purchase Order. Any Kin Yat proposed change to
Product requires mutual agreement in writing prior to implementing such change.
Kin Yat shall notify iRobot in writing and receive approval of any changes to
Components, other materials, parts or sources of supply, process chemistries,
test procedures, quality reporting or other major processes, and to ensure that
any such changes do not compromise the requirements under this Agreement or the
Specifications, quality, or reliability of Products ordered, or which may affect
form, fit or function.


4.10.5    Secure Testing Facility. Kin Yat shall provide intellectual property
secure on-site facilities for iRobot’s final inspection quality control team, as
well as the necessary inspection technicians to assist during inspections.


4.11    Returned Products. Kin Yat shall establish a program for analyzing
Product returns and for tracking Product return rates and failure types. Kin Yat
will utilize iRobot provided Return product information in such analysis and
tracking. Kin Yat shall provide objective evidence to demonstrate appropriate
corrective actions, as needed, to address Product Returns root cause.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


11

--------------------------------------------------------------------------------

    



4.12    Recalls. If iRobot reasonably decides to, or is required by any
government authority or court of competent jurisdiction to, initiate a product
recall, withdrawal or field correction with respect to, or if there is any
governmental seizure of, any Product, iRobot will notify Kin Yat of the details
regarding such action, including providing copies of all relevant documentation
concerning such action. Kin Yat will assist iRobot in investigating any such
situation and all regulatory contacts that are made and all activities
concerning seizure, recall, withdrawal or field correction will be coordinated
and made by iRobot, and all communications in connection with any recall, shall
come solely from iRobot. If any such recall, withdrawal, field correction or
seizure results from (i) failure of any Product to conform to the Specifications
or any warranty or other requirement set forth in this Agreement, or (ii) the
failure of Kin Yat to comply with any applicable law, rule, regulation,
standard, court order or decree or (iii) the gross negligent or intentional
wrongful act or omission of Kin Yat in connection with the production of Product
hereunder, then, in addition to the rights, remedies and obligations under
Section 5, Kin Yat shall be responsible for the full cost and expense of any
such seizure, recall, withdrawal or field correction. For the purposes of this
Agreement, the expenses of any recall, withdrawal, field correction or seizure
shall include, without limitation, the out-of-pocket expenses of notification
and destruction or return of the recalled Product and all other out-of-pocket
costs incurred in connection with such recall, in addition to any lost profits
of either Party under any circumstances or any administrative or overhead
charge.


5
Warranty & Remedy.



5.1    Kin Yat Warranty. [***] warranty period.


5.1.1    Product Warranty. Kin Yat represents, warrants and covenants that: (i)
it will perform the Manufacturing Services and manufacture the Product in
accordance with IPC-A 610 Class 2 workmanship standard, the Product
Specifications, applicable law, and the terms and conditions of this Agreement,
(ii) the Products will be manufactured, processed and assembled by Kin Yat, and
be free from defects in workmanship in accordance with the Product
Specifications, (iii) the Products will conform, in all material respects, to
the Product Specifications, be new or newly manufactured and include only new
Components, and (iv) the Products will be free and clear of all Encumbrances.
The foregoing warranty shall apply to any Product that is repaired or
re-manufactured by or on behalf of Kin Yat under this Agreement. This Product
warranty is extended to, and may only be enforced by, iRobot.


5.2    Components Warranty. Kin Yat will pass on to iRobot all warranties from
Component suppliers to the extent that they are transferable. Kin Yat shall use
Commercially Reasonable Efforts to ensure that all Assigned Components used in
the Product are procured from suppliers on the AVL, unless otherwise agreed to
by the Parties in writing.


5.3    Survival of Warranty. Product warranties will survive any inspection,
delivery, acceptance or payment by iRobot and be in effect for the longer of (i)
[***] from the date of invoice of the Product from Kin Yat to iRobot, (ii) for
Products purchased by an end-user customer within [***] from the date such
Product is initially delivered to iRobot or to iRobot’s designated carrier,
[***] of the warranty period from iRobot to such end-user customer for such
Product, or (iii) such other term as agreed to by the Parties, following the
date such Product is initially delivered to iRobot or to iRobot’s designated
carrier (such period, the “Warranty Period”). Should there be a breach of any of
the warranties specified during the Warranty Period, Kin Yat will either (A)
repair or replace the Product that contains a defect caused by a breach of the
warranty set forth herein; or (B) issue a credit to iRobot in an amount equal to
[***]. Product warranties will survive for the full term of the Warranty Period,
regardless of whether such Product becomes obsolete or whether Kin Yat ceases to
manufacture such Product or ceases to provide the Manufacturing Services.


5.4    Repair or Replacement of Defective Product. Kin Yat may elect, in its
sole discretion, to repair or re-manufacture any Non-Conforming Products caused
by a breach of the warranty set forth in this Section 5. Any such repair or
re-manufacture shall be pursuant to Kin Yat’s standard return material
authorization process and procedure (“RMA”), pursuant to which iRobot will
request an RMA number from Kin Yat for such Non-Conforming Product.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


12

--------------------------------------------------------------------------------

    



iRobot shall then consign the Non-Conforming Products along with objective
documentation of the applicable breach of warranty (“Defect”), FOB Kin Yat’s
repair facility in the same country and region as the Non-Conforming Products
(or such other location as agreed to by the Parties in writing), and specify the
Kin Yat assigned RMA number. Kin Yat will repair or re-manufacture the
Non-Conforming Products within [***] of receipt by Kin Yat of such
Non-Conforming Products, and in the event the Defect is confirmed, Kin Yat will
reimburse iRobot for the reasonable cost of transporting the Non-Conforming
Products to Kin Yat’s designated facility and Kin Yat will deliver the repaired
or re-manufactured Products, FCA iRobot’s designated destination. If no such
Defect is confirmed, iRobot shall reimburse Kin Yat for all fees, costs and
expenses incurred to analyze and, if requested by iRobot, repair or
re-manufacture the non-defective Products and iRobot shall bear responsibility
for all transportation costs to and from Kin Yat’s designated repair facility.


5.5    Class Failure. In the event that Kin Yat is notified (such notification
being oral or otherwise) of a Class Failure, Kin Yat shall:


5.5.1    Within 24 hours of learning of such Class Failure, provide iRobot with
a status report and details of a proposed interim solution; and


5.5.2    No later than [***] following notification of such Class Failure,
provide iRobot with a root cause analysis and corrective action plan.


In each of the foregoing cases, iRobot will make available such information and
assistance reasonably required to allow Kin Yat to conduct its root cause
analysis and to provide its corrective action plan.


5.6    Component Failures. In the event that a Non-Conforming Product is the
result of a Component, Kin Yat will pass on to iRobot all available warranty
remedies pursuant to Section 5.2. In addition, Kin Yat will negotiate with the
Component suppliers (save for the suppliers of Consigned Component not
controlled by Kin Yat), at iRobot’s discretion and with iRobot present or on
iRobot’s behalf, for additional remedies outside of the Component warranty
pursuant to Section 5.2. Kin Yat shall not enter into any settlement with
respect to Component failures that affects iRobot’s rights or interests without
iRobot’s prior written approval, which shall not be unreasonably withheld. In
the event that such negotiations do not resolve the matter to iRobot’s
reasonable satisfaction, and the available warranty remedies under Section 5.2
do not cover the full cost of Component repair or replacement, Kin Yat will
provide iRobot with prior written notice regarding any additional costs required
to repair or re-manufacture the affected Products. In the event that cost
details are not readily available and iRobot requires immediate repair or
replacement of the affected Products, iRobot may elect to authorize Kin Yat to
proceed with repair or re-manufacture of the affected Products on a not to
exceed basis. iRobot will be liable for any additional costs actually incurred
by Kin Yat to repair or re-manufacture the affected Products, provided that
iRobot has given Kin Yat written approval before such costs were incurred.


5.7    Refunds due to Class Failure or Recall. In the event any Class Failure or
Recall of a Product results from a breach of any of the warranties under this
Agreement during the Warranty Period, then Kin Yat shall promptly refund to
iRobot the full purchase price paid for all Products subject to such Class
Failure or Recall, and all other reasonable costs to cure the Class Failure or
Recall (example: shipping costs, partner penalties etc).


5.8    Third Party Repair and Re-Manufacture; Other Defects. Notwithstanding
anything to the contrary in this Agreement, iRobot may itself, or through a
third party, and at its own expense, repair or re-manufacture any Product
(whether or not such Product is defective) without any obligation or liability
to Kin Yat. If iRobot wishes Kin Yat to undertake repair or re-manufacture of
Products that are Non-Conforming due to reasons other than a breach by Kin Yat
of its warranty obligations hereunder, the Parties will mutually agree on an
allocation of costs for the repair and/or re-manufacture process prior to Kin
Yat performing such work.


5.9    Limitation of Warranty.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


13

--------------------------------------------------------------------------------

    



5.9.1    THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5 AND 16.3 ARE
IN LIEU OF, AND EACH PARTY EXPRESSLY DISCLAIMS, AND EACH OTHER PARTY EXPRESSLY
WAIVES, ALL OTHER WARRANTIES AND REPRESENTATIONS OF ANY KIND WHATSOEVER WHETHER
EXPRESS, IMPLIED, STATUTORY, ARISING BY COURSE OF DEALING OR PERFORMANCE,
CUSTOM, USAGE IN THE TRADE OR OTHERWISE, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OR
MISAPPROPRIATION OF ANY RIGHT, TITLE OR INTEREST OF ANY PARTY OR ANY THIRD
PARTY. NO ORAL OR WRITTEN STATEMENT OR REPRESENTATION OUTSIDE OF THIS AGREEMENT
BY EITHER PARTY, ITS AGENTS OR EMPLOYEES SHALL CONSTITUTE OR CREATE A WARRANTY
OR EXPAND THE SCOPE OF ANY WARRANTY HEREUNDER.


5.9.2    KIN YAT’S WARRANTY SHALL NOT APPLY TO ANY PRODUCT THAT HAS BEEN
SUBJECTED TO TESTING FOR OTHER THAN SPECIFIED ELECTRICAL CHARACTERISTICS OR TO
OPERATING AND/OR ENVIRONMENTAL CONDITIONS IN EXCESS OF THE MAXIMUM VALUES
ESTABLISHED IN IROBOT’S APPLICABLE SPECIFICATIONS, OR TO HAVE BEEN THE SUBJECT
OF ANYONE OTHER THAN KIN YAT OR ITS AGENTS OR CONTRACTORS MISHANDLING, ACCIDENT,
MISUSE, NEGLECT, IMPROPER TESTING, IMPROPER OR UNAUTHORIZED REPAIR, ALTERATION,
DAMAGE, ASSEMBLY, PROCESSING OR ANY OTHER INAPPROPRIATE OR UNAUTHORIZED ACTION
OR INACTION THAT ALTERS PHYSICAL OR ELECTRICAL PROPERTIES. THIS WARRANTY SHALL
NOT APPLY TO (a) ANY MATERIAL CONSIGNED OR SUPPLIED BY IROBOT TO KIN YAT
INCLUDING BUT NOT LIMITED TO IROBOT INTELLECTUAL PROPERTY, IROBOT’S PROPRIETARY
INFORMATION AND TECHNOLOGY AND IROBOT’S TOOLING, OR (b) ANY DEFECT IN THE
PRODUCT ARISING FROM ANY DRAWING, DESIGN, SPECIFICATION, PROCESS, TESTING OR
OTHER PROCEDURE, ADJUSTMENT OR MODIFICATION SUPPLIED AND APPROVED BY IROBOT.


5.10    ECO Upgrade. RMA’s for any engineering changes or upgrades under any ECR
or ECN upgrades will also be subject to the RMA process. Kin Yat will analyze
each ECR and ECN and provide a per unit upgrade/change cost and expected
completion and delivery date.


5.11    The Liability of Kin Yat to iRobot for any one act of default by reason
of the breach of the warranty under this Agreement shall be limited to the
extent that all or any damages (if proven) together shall in no event greater
than [***] affected by such breach which has/have been received and accepted by
Kin Yat and paid for by iRobot.


6Limitation Of Liability; Specific Performance; Equitable Relief


6.1    EXCEPT WITH REGARD TO ANY LIABILITY THAT ARISES FROM A PARTY’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 19 OR A BREACH BY EITHER PARTY
OF ITS CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 16, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER
PERSON OR ENTITY UNDER ANY CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE, OR
OTHER LEGAL OR EQUITABLE CLAIM OR THEORY FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOODWILL OR BUSINESS PROFITS, LOST
REVENUE, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, OR FOR ANY
AND ALL OTHER EXEMPLARY OR PUNITIVE DAMAGES WHETHER SUCH PARTY WAS INFORMED OR
WAS AWARE OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE. THE FOREGOING SHALL NOT
EXCLUDE OR LIMIT EITHER PARTY’S LIABILITY FOR DEATH OR PERSONAL INJURY RESULTING
FROM ITS NEGLIGENCE TO THE EXTENT THAT SUCH LIABILITY CANNOT BY LAW BE LIMITED
OR EXCLUDED.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


14

--------------------------------------------------------------------------------

    



6.2    Kin Yat acknowledges and agrees that a breach by it of its obligations to
perform the Manufacturing Services, including the manufacture and/or supply
Product under this Agreement, would cause irreparable harm to iRobot because the
Manufacturing Services are unique in kind and quality and, moreover, suitable
substitutes are unobtainable or unreasonably difficult or inconvenient for
iRobot to procure and Kin Yat further acknowledges and agrees that iRobot could
not be adequately compensated by money damages. Accordingly, in addition to any
other remedies that may be available, in law, in equity or otherwise, in the
case of any such actual or threatened breach, iRobot shall be entitled to obtain
specific performance (including an order of a court requiring that Kin Yat
manufacture and/or supply Product under this Agreement), without the necessity
of posting a bond or proving actual damages. Finally, Kin Yat agrees that such
equitable relief (including without limitation, specific performance), is a
reasonable outcome of any actual or threatened breach contemplated by this
Section 6.2, and Kin Yat hereby knowingly assumes the risk that a court or other
tribunal may order specific performance. Kin Yat further acknowledges and agrees
that any equitable relief ordered by a court or tribunal would not be a penalty.


6.3    iRobot retains all rights not expressly granted hereunder and any and all
remedies herein expressly conferred upon iRobot will be deemed cumulative with,
and not exclusive of, any other remedy conferred hereby, or by law or equity
upon iRobot, and the exercise by iRobot of any one remedy will not preclude the
exercise of any other remedy available under this Agreement or otherwise.


7Delivery, Risk of Loss and Payment Terms. For purposes of this Agreement terms
of sale for all Product shipments shall be FCA Port of Origin. (per Incoterms
2010). Risk of loss for Product shipments will pass to iRobot (or to iRobot’s
designee invoiced by Kin Yat) upon delivery to the Port of Origin and receipt by
the freight partner responsible for delivering the goods to the appropriate
destination. For any shipments where Kin Yat acts as an agent in completing the
Shipper’s Export Declaration and managing iRobot’s exports on behalf of iRobot,
where iRobot is the exporter of record (Principal Party in Interest - PPI),
iRobot hereby grants Kin Yat a limited Power of Attorney to act on its behalf in
managing its exports. Title for Product will pass to iRobot upon receipt of full
payment for the purchase price by iRobot.


7.1    Payment. iRobot shall pay Kin Yat all monies when due, including all NRE
Costs associated with this Agreement. Payment of all invoices shall be net [***]
from date of iRobot’s receipt of each such invoice. Payment to Kin Yat shall be
in U.S. dollars and in immediately available funds. Any equipment, tooling,
component, material or other goods or property, which is purchased by Kin Yat in
order to perform its obligations under this Agreement, shall become the property
of iRobot once Kin Yat is reimbursed for all NRE Costs, if any. Kin Yat shall be
responsible for maintaining, segregating and CONSPICUOUSLY labeling the iRobot
Property as “ iRobot PROPERTY” and carrying out applicable repairs based on
reasonable wear and use. Kin Yat shall invoice iRobot for actual outstanding NRE
Costs and other monies due at [***] intervals (or such other intervals as deemed
appropriate) during the term of this Agreement and upon cancellation,
termination or expiration of this Agreement. Kin Yat agrees to request advance
written approval from iRobot should resource requirements, and thereby NRE
Costs, increase materially relative to estimated NRE Costs initially agreed by
the Parties. Upon such request, Kin Yat shall provide to iRobot reasonably
detailed supporting documentation and/or descriptions of the NRE Costs for which
Kin Yat seeks reimbursement. iRobot is not obligated to accept any additional
reimbursement request from Kin Yat. Unless otherwise agreed by iRobot, all
prices are FCA, Port of Origin.


7.2    Taxes. iRobot shall be responsible for all federal, foreign, state and
local sales, use, excise and other taxes (except taxes based on Kin Yat’s
income), all delivery, shipping, and transportation charges and all foreign
agent or brokerage fees, document fees, custom charges and duties.


7.3    Disputed Invoices. If a Kin Yat invoice does not meet the invoicing
requirements of this Agreement, or iRobot in good faith disputes any invoiced
charges, iRobot will notify Kin Yat of the disputed items in writing on or
before the payment due date and may withhold payment of the disputed charges
pending resolution of the dispute.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


15

--------------------------------------------------------------------------------

    





7.4    Reservation of Rights. Any payments made by iRobot under the Agreement,
and any acceptance of Products, will be without prejudice to iRobot’s right to
subsequently claim or determine that it has overpaid Kin Yat or to require Kin
Yat to remedy any deficiencies in KinYat’s performance as provided in this
Agreement.


8Import and Export. iRobot shall be the importer of record for all Product
shipments to iRobot facilities and shall be responsible for obtaining any
required import licenses necessary for iRobot to import Product and/or receive
shipments of Product from Kin Yat or its designated carrier, any U.S. Federal
Communications Commission’s identifier, if applicable and any other licenses
required under US or foreign law applicable to iRobot’s obligations under this
Agreement. Kin Yat shall be responsible for obtaining any required export
licenses necessary for Kin Yat to ship Product, including certificates of
origin, manufacturer’s affidavits, and U.S. Federal Communications Commission’s
identifier, if applicable and any other licenses required under US or foreign
law applicable to Kin Yat’s obligations under this Agreement. iRobot agrees that
it shall not knowingly require Kin Yat to ship or deliver any Product, assembly,
component or any technical data or software which violate any export controls or
limitations imposed by the United States or any other governmental authority, or
to any country for which an export license or other governmental approval is
required at the time of export without first obtaining all necessary licenses
and approvals and paying all duties and fees. Each Party shall be responsible
for securing all applicable licenses, certifications, approvals and
authorizations that are necessary for such Party to comply with applicable
import and export laws, rules and regulations for the shipment and delivery of
the Product under this Agreement. iRobot shall also be responsible for complying
with any legislation or regulations governing the importation of the Product
into the country of destination and for payment of any duties thereon.


9Cost Management.


9.1    Cost Summary and Management. The cost summary included set forth on
Schedule 2, prepared by Kin Yat, contains a detailed SKU-level (SKU as defined
by iRobot) cost summary, Incoterm FCA Port of Origin, complete with all formulas
and assumptions, to provide full access and visibility to all component, labor,
assembly and mark-up costs. During each Renewal Term, the Parties shall meet
from time to time on an executive level as required, but no less than on an
[***], to identify cost reduction opportunities where each Party will share
overall financial objectives of the on-going relationship between the Parties.
Kin Yat shall at all times employ an Open Book Pricing approach to cost
management and pricing of Components, Products and the Manufacturing Services to
achieve Sustainable and Competitive Pricing for the Products and Manufacturing
Services provided to iRobot under this Agreement. For purposes of this
Agreement, the phrase “Sustainable and Competitive Pricing” means stable pricing
over time for the Products and Manufacturing Services provided to iRobot under
this Agreement that is favorable against that which could be reasonably attained
from other contract manufacturers for comparable volumes of substantially
similar products and comparable manufacturing services. For purposes of this
Agreement, the term “Open Book Pricing” means providing detailed costing
information to iRobot which includes; a fully-costed bill of materials, markups
related to the sourcing and manufacturing of the Components and the Product and
an explanation of all adders on material or value add (in place as of the
Effective Date). In addition, Kin Yat shall provide detailed overviews of the
relevant financial costing model to iRobot’s representatives and professional
advisors. By [***], Kin Yat shall provide final fixed price quotation for
upcoming iRobot fiscal year.


9.2    Price. The Price for each Product is set forth in Schedule 2 (the
“Product Price”), and includes the complete price for such Product, including
the fully-costed bill of materials, Kin Yat’s Gross Margin (as defined in
Schedule 2), and any and all other added fees and costs related to the
Manufacturing Services, Reasonable and Customary Support Services. The Product
Price for each Product shall not be increased during the period beginning on the
Effective Date and ending on [***], during such time Kin Yat shall manage its
supply chain and absorb any and all increases. Pricing will be reviewed by the
Parties on an [***] basis, on or before [***], and will be revised consistent
with increases or decreases in materials, components, equipment and other costs
and expenses applicable to the manufacture of the Product. By [***], Kin Yat
shall provide final fixed price quotation for upcoming iRobot fiscal year.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


16

--------------------------------------------------------------------------------

    



9.3    Source Transparency. Kin Yat will submit a full list of suppliers to
iRobot for each Product at the time of any cost summary submittal, along with
the supplier part number (in case of Generic Components). Kin Yat will submit
every supplier or part number change to iRobot for iRobot’s approval before such
change goes into effect, including a summary or certification that such proposed
changed part conforms to the Product Specifications.


9.4    Cost Transparency. COGS (Cost of Goods Sold) is a key factor in iRobot
engaging Kin Yat to produce and deliver the Product. So that iRobot has full
visibility to the current and ongoing status of Kin Yat’s COGS, Kin Yat will
provide updated costing in the agreed upon format within [***] of any change
submittal. If Kin Yat fails to provide cost impact information within [***]
after any iRobot Specification changes, iRobot will consider the lack of
response to mean that there is no cost impact. Any cost change would be
considered valid only after iRobot’s approval. No less frequently than [***],
Kin Yat will, upon iRobot’s request, provide a microeconomic report that
includes all critical prices and costs included in the Product Price (such as
labor, exchange rate or select material as required by iRobot).


10Tooling and fixtures. iRobot shall own any and all tooling, fixtures, molds,
equipment, software and firmware made available to Kin Yat by iRobot, developed
for or on behalf of iRobot, or otherwise paid for by iRobot (“iRobot Tooling”).
Kin Yat may manufacture, have manufactured, and use the iRobot Tooling only to
perform the Manufacturing Services under the Agreement and shall use and treat
the iRobot Tooling with a high degree of care, and in any case no less than the
same degree of care it would for its own equipment, tooling, molds or supplies.
Kin Yat shall attach an identifying label showing iRobot’s ownership in a
conspicuous place on each unit of iRobot Tooling, if possible, and shall secure
and segregate the iRobot Tooling in such fashion to clearly identify the iRobot
Tooling as the property of iRobot. Kin Yat shall maintain the iRobot Tooling, at
its own expense, in efficient working order and good repair based on reasonable
wear and use, and otherwise in accordance with iRobot’s reasonable instructions.
Kin Yat shall keep all iRobot Tooling free of any Encumbrances, and shall not
transfer any iRobot Tooling, or any rights in the iRobot Tooling to any Person.
Kin Yat shall deliver all iRobot Tooling to iRobot or iRobot’s designee, or at
iRobot’s request, make available for pickup, upon the termination or expiration
of this Agreement, or upon iRobot’s earlier request. Kin Yat shall execute
documents and take such further action as iRobot shall reasonably request to
protect iRobot’s interest in the iRobot Tooling. Kin Yat will at the expense of
iRobot deliver to iRobot any of the above mentioned tooling within [***] upon
iRobot’s written request. Kin Yat will adhere to the record keeping of iRobot
Tools in accordance with iRobot requirements set forth in Section 4.10.3 or as
otherwise described Schedule 1. Kin Yat shall make such records available for
inspection by iRobot or iRobot’s designee Kin Yat upon iRobot’s reasonable
request.


11
Forecast, Purchase Orders; Change Orders, Rescheduling and Cancellation.



11.1    Forecast. iRobot will provide to Kin Yat, on a [***], a non-binding,
rolling [***] planning forecasts at a core robot level and on a SKU based level,
indicating iRobot’s monthly Product requirements, as amended by iRobot from time
to time (each, a “Forecast”).
 
11.2    Purchase Orders. iRobot will issue orders for Products hereunder using
its standard form of purchase order (“Purchase Order”). Each Purchase Order will
identify the applicable Product by SKU, quantity, price denominated in US
currency, delivery terms, and other customary terms. Except for the Product
Price and delivery date contained in such Purchase Order, the terms and
conditions in this Agreement shall prevail over any conflicting terms and
conditions in any Purchase Order. Such Purchase Orders will be issued by iRobot
at least [***] prior to the date of ex-factory for all Products on each such
Purchase Order. For select SKUs and as defined in Schedule 1, iRobot and Kin Yat
will develop strategies to achieve [***] lead time.


11.3    Purchase Order Acknowledgment. Kin Yat will notify iRobot electronically
within [***] if it utilizes EDI, or if in writing, within [***] of receipt of a
Purchase Order, and inform iRobot in writing of any reason Kin Yat is unable to
meet a requested delivery date or any other Purchase Order requirements. The
Purchase Order will not

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


17

--------------------------------------------------------------------------------

    



constitute a binding obligation on Kin Yat until and unless Kin Yat accepts the
Purchase Order in accordance with this Agreement.


11.4    Changes to Forecast: At any time, prior to the issue of a Purchase
Order, iRobot may reschedule and/or cancel any forecast demand.


11.5    Changes to Manufacturing Services, Packaging and Shipping Specifications
and Test Procedures. iRobot may, in writing, request a change to the
Manufacturing Services, Packaging and Shipping Specifications and Test
Procedures at any time. Within [***] after receipt of iRobot’s written request
Kin Yat will analyze the requested change and provide iRobot with an assessment
of the effect that the requested change will have on cost, manufacturing,
scheduling, delivery and implementation. iRobot will be responsible for all
costs associated with any accepted changes. Any such change shall be documented
in a written change order and shall become effective only upon mutual written
agreement of both Parties to the terms and conditions of such change order,
including changes in time required for performance, cost and applicable delivery
schedules.


11.6    Production Increases, Rescheduling Delivery. iRobot may, in writing,
request increases in production volume or acceleration of open Purchase Order at
any time. If Kin Yat is unable to satisfy or comply with iRobot’s requested
increase in production volume within the requested time frame for delivery, Kin
Yat will provide the reasons preventing Kin Yat from satisfying the requested
increase within [***] after receipt of iRobot’s request. Any such change shall
be documented in a written change order and shall become effective only upon
mutual written agreement of both Parties to the terms and conditions of such
change order, including changes in time required for performance, cost and
applicable delivery schedules. Kin Yat shall utilize its global supply network
to assess availability of shared material across accounts to minimize instances
in which Kin Yat is unable to meet an increase in a Purchase Order quantity
requested by iRobot. It is further understood that iRobot will not incur
additional chargers due to Kin Yat’s decision to meet an accelerated delivery
schedule or request for increased quantities by utilizing Generic Components
from another account’s material.


11.7    Product Configuration Changes and Engineering Changes. iRobot may
request configuration or engineering changes to a Product in writing at any
time. Kin Yat will analyze the request and determine if it can meet the
requested changes within the required Lead-time. If Kin Yat can satisfy the
requested change it will provide iRobot within [***] after receipt of the
configuration or engineering request notice, a notice of acceptance of the
requested changes. In the event that any requested change in the form, fit or
function or Specification of any Product results in a significant increase in
the cost of such Product, or in the length of time required for the manufacture
or delivery thereof, then Kin Yat shall provide iRobot with a detailed cost
analysis regarding such requested change using Open Book Pricing as contemplated
under Section 9.1. Following iRobot’s acknowledgment of such detailed cost
analysis, the Parties will negotiate in good faith an equitable adjustment to
the price of such Product and/or expected changes to the delivery schedule for
such Product. If Kin Yat is unable to satisfy or comply with iRobot’s requested
changes within the requested time frame for delivery, Kin Yat will provide the
reasons preventing Kin Yat from satisfying the requested increase within [***]
after receipt of iRobot’s request. Any such change shall be documented in
writing and shall become effective only upon mutual written agreement of both
Parties of the terms and conditions of such change, including changes in time
required for performance, cost (including cost of materials on hand or on order
in accordance with original Purchase Order) and applicable delivery schedules.


11.8    Treatment of Obsolete/End-of-Life Material. Upon receiving notice from
iRobot of an engineering change or that any Product, component or assembly has
become obsolete or has reached end-of-life, Kin Yat will, within a reasonable
period after receiving such notice, provide iRobot with an analysis of iRobot’s
liability to Kin Yat for components and materials acquired or scheduled to be
acquired to manufacture such Product. iRobot’s liability shall include the price
of finished Product and Kin Yat’s costs (including cancellation fees and
charges), plus applicable margin, of WIP, safety stock components and materials
and components and materials on hand or on order within

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


18

--------------------------------------------------------------------------------

    



applicable Lead-times. Kin Yat will use Commercially Reasonable Efforts to
assist iRobot in minimizing iRobot’s liability by taking the following steps:


•
As soon as is commercially practical reduce or cancel Component and material
orders to the extent contractually permitted.

•
Return all Components and materials to the extent contractually permitted.

•
Make all Commercially Reasonable Efforts to sell Components and materials to
iRobot approved third parties.

•
Assist iRobot to determine whether current WIP should be completed, scrapped or
shipped to iRobot or its designee “as is”.



11.9    Rescheduled Delivery out, reduction of quantity, and Cancellation of
Orders. iRobot may request Kin Yat to reschedule the delivery date for any
Product, decrease quantity on open Purchase Order, and cancel pending Purchase
Orders in accordance with this Section. The charges to iRobot for deferring
delivery of a Purchase Order, reducing quantity or cancellation of a Purchase
Order are outlined below:




Days Prior to
Delivery Date
Reschedule
Terms
Cancellation
Liability
[***] Days
Kin Yat is not obligated to adhere to the request, but must consider each
request in good faith.
iRobot may not cancel a Purchase Order to be delivered within [***] days of the
applicable delivery date without payment to Kin Yat for the work incurred to
date.


[***] Days from original delivery date
iRobot may reschedule out the delivery, reduce quantity or cancel the order.


Material on hand, non-cancelable and non-returnable materials, to the extent
issued under a Material Authorization by iRobot, and applicable labor charges
for WIP, provided, that such liability applies only to the extent that Kin Yat
is unable to reallocate such material to any existing Purchase Order of iRobot,
or, if authorized by iRobot, to a purchase order of another customer of Kin Yat.





Notwithstanding anything to the contrary in this Agreement, any reschedule out
of a delivery date, reduction of quantity and/or cancellation of a Purchase
Order (in whole or in part) will not affect any Product Price.


12Logistics. Kin Yat will maintain control over all Products while in Kin Yat’s
care, custody, and control. Kin Yats shall cooperate with iRobot and its
suppliers and logistics services providers. Kin Yat will provide relevant and
necessary information to iRobot relating to receipt, storing and shipment of
Products. Kin Yat will coordinate with iRobot personnel, iRobot logistics
services providers, and iRobot customers to execute the shipment of Products as
instructed by iRobot.


12.1    Receiving. From time to time iRobot may ship Components, including
batteries and Integrated Circuits (IC’s, processors) directly to Kin Yat. Kin
Yat will verify actual quantities and SKU’s of such Components received as
compared to the quantities and SKU’s indicated on the shipping documents,
process the Components into their inventory system, and notify iRobot of the
quantity actually received by SKU. Kin Yat will also indicate any exceptions, at
the time of reporting the receipt, as related to over, short or damage. The
reporting of receipts and exceptions is made to iRobot.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


19

--------------------------------------------------------------------------------

    





12.2    Storage and maintenance of inventory. All Products and Components will
be stored in a manner to maintain inventory control and to prevent damage as
instructed by iRobot reasonably. Kin Yat will maintain inventories and locations
of iRobot Products and Components on their own perpetual inventory and/or
warehouse management system. Kin Yat and iRobot will compare on a monthly basis
all inventories, reconcile results and Kin Yat will cycle count the Components
with the five highest variances.


12.3    Physical inventory audit.


12.3.1    On a [***] basis Kin Yat will arrange a cut-off date for and complete
a physical inventory audit of all Consigned Components. Because the [***]
Components contain valuable intellectual property of iRobot, there is no
shrinkage allowance for such Components. Variances will be identified and
reported to Kin Yat by iRobot within [***] of the physical inventory. Within
[***] of being notified of any such variance, Kin Yat shall provide iRobot a
written report that, in iRobot’s sole discretion, explains the variance, or
iRobot will charge or deduct from its next payment for the unexplained variance.
All other Consigned Components are subject to a shrinkage allowance of [***]% of
the volume of such Component or Product received during the [***] period
immediately prior to the physical inventory audit.


12.3.2    On a [***] basis Kin Yat will arrange a cut-off date for and complete
a physical inventory audit of all finished Products that have passed the
applicable quality inspections, but remain unshipped and in Kin Yat’s possession
at the end of such quarter. Kin Yat shall deliver such audit report to iRobot by
the second business day immediately following the end of each iRobot Quarter
End.


12.4    Shipping to iRobot locations. Most of the Products are designed to
withstand a maximum of two pallet high floor storage. Components, including
chips and batteries must be single stacked on the floor or stored in pallet
racks. iRobot may direct Kin Yat to ship to specific iRobot locations and
distributions centers such as, but not limited to, [***]. Incoterms for sale to
iRobot are FCA Port (or airport) of Origin. iRobot will select the freight
forwarder and communicate local contacts to Kin Yat. Based on selection of
forwarder or ocean carrier, iRobot will specify the Port of Origin. iRobot will
be responsible for paying the transportation costs from the origin port or
airport to the destination, Kin Yat will arrange empty container delivery in
accordance with the shipping schedule communicated to Kin Yat by iRobot. Upon
receipt of container, Kin Yat will inspect the container for any signs of
damages to flooring, any holes in the roof or side of the containers, and any
sign of tampering with the latching device (tampering to include drilling out
rivets and replacing the rivets with bolts). If the container has holes, damages
or signs of tampering Kin Yat will request a replacement container. Products
will be loaded on the container, floor stacked, in a manner to prevent damage
and to fully utilize the container. Kin Yat shall adhere to any specific pallet
configuration requested and provided by iRobot. If there is a requirement to
ship on wooden pallets, then the pallets must meet the guidelines of ISPM15 and
be appropriately marked, indicating the pallets meet the standards. iRobot will
be responsible for the costs associated with purchasing these pallets.
Containers must be sealed with a cargo seal that meets or exceeds ISO/PAS
17712:2006.


12.5    Direct shipment to iRobot Customers. From time to time, iRobot may
direct Kin Yat to arrange for shipping directly to iRobot’s customers in
accordance with specific Incoterms identified by iRobot at that time. The
container inspection requirements and pallet requirements under Section 12.4
shall apply to any shipments directly to iRobot’s customers.


12.6    Inventory losses and gains. As Kin Yat is responsible for the care,
custody and control of iRobot’s products, risk will be balanced with
responsibility in the following way. Physical inventories and cycle counts will
be conducted as indicated above. During the first month after the first
anniversary date of the contract and each subsequent anniversary date, the
losses and gains of inventory, based on iRobot’s perpetual inventory will be
netted and a final loss or gain identified.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


20

--------------------------------------------------------------------------------

    



13Duty to Mitigate Costs. Both Parties shall, in good faith, undertake
Commercially Reasonable Efforts to mitigate the costs of termination, expiration
or cancellation. Kin Yat shall make Commercially Reasonable Efforts to cancel
all applicable component and material purchase orders and reduce component
inventory through return for credit programs or allocate such components and
materials for alternate iRobot programs if applicable, or other customer orders
provided the same can be used within [***] of the termination date.


14Term. Unless earlier terminated as provided in Section 15 below, the term of
this Agreement shall commence on the Effective Date and shall continue until the
second anniversary of the Production Start Date (the “Initial Term”), and shall
automatically renew for successive two-year terms (each, a “Renewal Term”)
unless (a) following the first Renewal Term, Kin Yat provides written notice to
iRobot of its intent not to renew this Agreement within twelve (12) months prior
to the end of the then existing Renewal Term, or (b) iRobot provides written
notice to Kin Yat of its intent not to renew this Agreement within [***] prior
to the end of the then existing Term.


15Termination. This Agreement may be terminated as follows:


15.1    Termination for Cause. Either Party may terminate this Agreement based
on the material breach by the other Party of the terms of this Agreement,
provided that the Party alleged to be in material breach receives written notice
setting forth the nature of the breach at least [***] prior to the intended
termination date. During such time the Party in material breach may cure the
alleged breach and if such breach is cured within such [***] period, no
termination will occur and this Agreement will continue in accordance with its
terms. If such breach shall not have been cured, termination shall occur upon
the termination date set forth in such notice.


15.2    Termination for Bankruptcy/Insolvency. Upon the happening of any of the
following events with respect to a Party, except as otherwise prohibited by the
United States bankruptcy laws, this Agreement may be terminated immediately:


15.2.1    The appointment of a receiver or custodian to take possession of any
or all of the assets of a Party, or should a Party make an assignment for the
benefit of creditors, or should there be an attachment, execution, or other
judicial seizure of all or a substantial portion of a Party’s assets, and such
attachment, execution or seizure is not discharged within [***].


15.2.2    A Party becomes a debtor, either voluntarily or involuntarily, under
Title 11 of the United States Code or any other similar law and, in the case of
an involuntary proceeding, such proceeding is not dismissed within [***] of the
date of filing.


15.2.3    The dissolution or termination of the existence of a Party whether
voluntarily, by operation of law or otherwise.


15.3    Termination Consequences.


15.3.1    If this Agreement is terminated for any reason, iRobot shall not be
excused from performing its obligations under this Agreement with respect to
payment for all monies due to Kin Yat hereunder including fees, costs and
expenses incurred by Kin Yat up to and including the effective date of such
termination in accordance with Section 15.3.3. The following Sections 3.8,
3.10.4, 4.5, 4.11.3, 4.13, 5, 6, 7, 8, 10, 13, 15.3, 15.4, 15.5, 16, 17.1, 17.2,
17.3, 17.4, 18, 19, 23, 25 and Schedule 4 shall survive the expiration,
cancellation or termination of this Agreement.


15.3.2    All Purchase Orders issued prior to the effective date of the
termination or expiration will be fulfilled pursuant to and subject to the terms
of this Agreement, even if the delivery dates of Products under such Purchase
Orders are after such effective date of expiration or termination.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


21

--------------------------------------------------------------------------------

    



15.3.3    Within [***] of the effective date of the expiration or termination of
this Agreement for any reason other than Kin Yat’s material uncured breach,
iRobot shall purchase at Kin Yat’s cost any raw materials (including packaging
materials) that Kin Yat has purchased exclusively for the production of Products
for iRobot, WIP and finished Product that have not been shipped previously to
iRobot. At its option iRobot may, in lieu of purchasing such raw materials at
cost, place Purchase Orders with Kin Yat for additional Product under the terms
of this Agreement in order to extinguish existing stocks of such raw materials.
In the event that the Agreement terminates as a result of a material uncured
breach by Kin Yat, iRobot shall be under no obligation to purchase any unused
raw materials from Kin Yat. In the event that the Agreement terminates for any
other reason, iRobot shall purchase from Kin Yat all Product inventory
(including WIP and finished Product). Kin Yat shall accommodate last buy order
from iRobot


15.3.4    Return of Product and Materials Supplied by iRobot. Upon the effective
date of expiration or termination of this Agreement for any reason whatsoever,
Kin Yat shall immediately deliver to iRobot or its designee all Product,
Specifications, Components, packaging materials and other materials purchased by
or on behalf of iRobot and all other materials or supplies provided by iRobot.
Kin Yat shall also deliver to iRobot or its designee all Product produced
hereunder, and shall invoice iRobot in accordance with the terms of Section 7.1.


15.4    Manufacturing Rights upon Termination. If Kin Yat ceases to manufacture
and/or supply any Product due to any termination of this Agreement by iRobot
pursuant to Sections 15.1 or 24, or if Kin Yat elects not to renew the Term
pursuant to Section 14, then Kin Yat hereby grants to iRobot a non-exclusive,
royalty-free, worldwide, transferable, perpetual irrevocable license to all of
its Intellectual Property Rights under the Technical Manufacturing Information –
KIN YAT to make, have made, sell, offer for sale, import, use, reproduce,
modify, adapt, display, distribute, and make Products and other versions of the
Products. iRobot may sublicense these rights to third parties, provided any such
third party complies with the terms of this license and any associated
obligations of confidentiality. Upon iRobot’s exercise of its rights under this
Section 15.4, Kin Yat shall promptly provide to iRobot all information,
including manufacturing know-how and other materials required to enable iRobot
to independently manufacture, test and repair the Products.


15.5    Transition Assistance. Upon expiration or earlier termination of this
Agreement, Kin Yat will support iRobot in making an orderly transition to a
successor third party manufacturer during a period lasting no longer than [***]
(the “Transition Period”) at the expense of iRobot. During such Transition
Period, (a) Kin Yat shall provide, in a timely and professional manner, services
reasonably necessary to transition the Manufacturing Services to a successor
third party manufacturer; and (b) all of the terms and conditions of this
Agreement shall continue to be in full force and effect, including
Manufacturer’s obligations to continue providing the Manufacturing Services. In
addition, Kin Yat shall provide such technical assistance to iRobot or its
designated third party manufacturer, as iRobot may reasonably request in
connection with such transition. At the end of such Transition Period, or upon
iRobot’s earlier request, Kin Yat shall deliver to iRobot, or to iRobot’s agent
all tooling, fixtures, Components, Products (including WIP), tangible
embodiments of iRobot’s Proprietary Information and Technology and all
documentation and materials related to the Products at the expense of iRobot.


16
Confidentiality.



16.1    Both parties acknowledge that, by reason of their relationship, they may
have access to certain information and/or materials concerning the business,
plans, products, services and clients (including, but not limited to,
information and materials contained in technical data) and including information
necessary for the Services (“Confidential Information”), which is confidential
and of substantial value and which value would be impaired if such information
were disclosed to third parties. The parties agree that the handling of
confidential information shall be pursuant to the Non-Disclosure Agreement,
which is incorporated herein by reference.
16.2 Kin Yat agrees that it will have any personnel of Kin Yat providing
Services execute a written Non-Disclosure Agreement (“NDA”) substantially
similar in nature and scope to and no less protective of the Company than the
Non-Disclosure Agreement.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


22

--------------------------------------------------------------------------------

    



16.3 Each Party represents and warrants to the other that it has adopted
policies and procedures with respect to the receipt and disclosure of
confidential or proprietary information, such as the Proprietary Information and
Technology with its employees, agents and representatives.  Each Party
represents and warrants to the other Party that it will cause each of its
employees, agents and representatives to maintain and protect the
confidentiality of the other Party’s Proprietary Information and Technology
pursuant to the terms and conditions of the Non-Disclosure Agreement.


17
Intellectual Property Rights.



17.1    Intellectual Property – Existing by Kin Yat.


17.1.5    Except for the license rights granted to iRobot under this section
17.1.1, Kin Yat shall retain all right, title and ownership to any and all
Intellectual Property – Existing by Kin Yat and all Intellectual Property Rights
therein.


17.1.6    Kin Yat shall not incorporate any Intellectual Property – Existing by
Kin Yat into any Products without iRobot’s prior written approval. To the extent
any Intellectual Property – Existing by Kin Yat is incorporated by or on behalf
of Kin Yat within or used by or on behalf of Kin Yat in connection with any
Product, Kin Yat hereby grants to iRobot a non-exclusive, royalty-free, fully
paid up, worldwide, perpetual, license under all of its Intellectual Property
Rights in or to the Intellectual Property – Existing by Kin Yat to make, have
made, sell, offer for sale, import, use, reproduce, modify, adapt, display,
distribute, and make other versions of, the Product and the right to sublicense
third parties (including but not limited to manufactures, system integrators,
value added resellers, distributors and other resellers) for iRobot to use,
sell, test, improve, support and distribute the Products and to otherwise
manufacture and support discontinued Products; provided however, that no license
to the Technical Manufacturing Information – KIN YAT shall be granted under this
Section 17.1.2.


17.2    Kin Yat Created Intellectual Property – Created by Kin Yat.


17.2.1    Except for the license rights granted to iRobot under 17.1.1, Kin Yat
shall retain all right, title and ownership to any and all Intellectual Property
– Created by Kin Yat and all Intellectual Property Rights therein.


17.2.2    Kin Yat hereby grants to iRobot a non-exclusive, royalty-free, fully
paid up, worldwide, perpetual, irrevocable license under all of its Intellectual
Property Rights in or to the Technical Manufacturing Information – KIN YAT
developed under this Agreement that is unique to the Products for iRobot’s
internal use and the use by third party suppliers or manufacturers on behalf of
iRobot to develop, design, improve, test and support the Products.
17.2.3    Any such unique Technical Manufacturing Information – KIN YAT will be
used by Kin Yat solely for the design, development, testing and manufacturing of
Products for iRobot.


17.3    iRobot Intellectual Property. iRobot shall retain all right, title and
ownership to any and all iRobot Intellectual Property and all Intellectual
Property Rights therein.


17.4    Newly Created Intellectual Property.


17.4.1    The Newly Created Intellectual Property constitutes “works made for
hire” for iRobot, and iRobot will be considered the author and will be the owner
of the Newly Created Intellectual Property and all Intellectual Property Rights
therein or related thereto. If any Newly Created Intellectual Property does not
qualify for treatment as “works made for hire”, or if Kin Yat retains any
interest in any Newly Created Intellectual Property for any other reason, Kin
Yat hereby grants, assigns and transfers, and will grant, assign and transfer,
to iRobot all ownership and interest in such Newly Developed Intellectual
Property, including without limitation any and all Intellectual Property Rights
in and to any Newly Created Intellectual Property or that claim or cover any
Newly Created Intellectual Property. Kin Yat acknowledges that all personnel
performing Manufacturing Services for iRobot under this Agreement have

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


23

--------------------------------------------------------------------------------

    



executed appropriate agreements with Kin Yat so that Kin Yat may fulfill Kin
Yat’s obligations under this Section 17. Kin Yat agrees to execute any documents
of assignment or registration requested by iRobot relating to any and all Newly
Created Intellectual Property. Kin Yat agrees to cooperate fully with iRobot,
both during and after the engagement, with respect to the procurement,
maintenance and enforcement of Intellectual Property Rights in or related to
Newly Created Intellectual Property.


17.4.2    During the Term plus any period of support that may survive
termination or expiration of this Agreement, Kin Yat agrees to inform iRobot of
any Newly Created Intellectual Property.


17.5    Trademark Usage. Nothing in this Agreement gives either Party a right to
use the other Party’s Marks or implies the grant of any license from one Party
to the other to use any Marks. Notwithstanding the foregoing, and subject to the
terms and conditions of this Agreement, iRobot grants to Kin Yat a limited,
non-exclusive, non-transferable, non-assignable, royalty-free license during the
Term to reproduce any Mark set forth on Schedule 4, or otherwise designated in
writing by iRobot (“iRobot Marks”) solely for the purpose placing such Marks on
Products sold to iRobot and any applicable packaging, and for no other business
or non-business purposes whatsoever and no other goods or services whatsoever,
in accordance with the following:


17.5.1    All reproductions of iRobot Marks must be approved in writing by
iRobot and must be in accordance with iRobot’s then current Trademark Usage
Guidelines (“Mark Guidelines”), a copy of which is included in Schedule 4;


17.5.2    Kin Yat may not combine any iRobot Marks with, or create a composite
mark using any iRobot Mark with, a trademark of Kin Yat or any third party, or
use any of the iRobot Marks or any part thereof as part of its corporate name,
or use any name or mark confusingly similar to any of the iRobot Marks;


17.5.3    No other rights or licenses, except that expressed in this Section
17.5 are granted to Kin Yat in and to any iRobot Mark, whether expressly, by
implication, by estoppel, or otherwise;


17.5.4    As between iRobot and Kin Yat, the iRobot Marks are and shall remain
the sole and exclusive property of iRobot and Kin Yat shall not acquire any
right, title or interest in or to any iRobot Mark as a result of this Agreement
(other than the limited license expressly granted in this Section 17.5) and all
use of the iRobot Marks by Kin Yat and all goodwill generated thereby shall
inure solely to the benefit of iRobot;


17.5.5    Kin Yat admits the validity of, and agrees not to challenge the iRobot
Marks;


17.5.6    If any application for registration is or has been filed in any
country by Kin Yat which relates to any name or mark which, in the sole opinion
of iRobot, is confusingly similar, deceptive or misleading with respect to any
of the iRobot Marks, Kin Yat shall immediately abandon any such application or
registration or at iRobot’s sole discretion, assign it to iRobot, and reimburse
iRobot for all costs and expenses of any opposition, cancellation or related
legal proceedings, including attorney’s fees, instigated by iRobot or its
authorized representative, in connection with any such registration or
application; and


17.5.7    Upon any notice from iRobot that Kin Yat’s use of the iRobot’s Marks
fails to conform with the Mark Guidelines, or any other provision of this
Section 17.5, Kin Yat shall cease use of the iRobot Marks, until such failure
has been corrected to the satisfaction of iRobot.


17.6    Kin Yat Marks. Kin Yat agrees and warrants that it will not use any Kin
Yat or third party Mark (excluding authorized Marks of the iRobot) on any
Product, packaging materials or documentation without iRobot’s prior written
authorization.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


24

--------------------------------------------------------------------------------

    



17.7    Grant of License to iRobot Intellectual Property. In addition to Clause
17.5, iRobot hereby grants to Kin Yat a limited, non-exclusive,
non-transferable, non-assignable, non-sublicensable and royalty-free right and
license to use iRobot Intellectual Property, Proprietary Information and
Technology and specifications solely for the purpose of performing its
obligations under this Agreement, including manufacturing Products pursuant to
this Agreement and supplying such Products only to iRobot. Such limited right
and license shall extend to no other materials or for any other purpose and
shall terminate automatically upon expiration or termination of the relevant
Purchase Order or this Agreement for any reason.


18Manufacturing Services for Competitive Products. In order to protect the
iRobot’s Proprietary Information and Technology, during the Term of this
Agreement and for a period of [***] following the termination of this Agreement
for any reason, Kin Yat will not, without the iRobot’s express written consent,
engage in any design, development, manufacturing, testing, configuring,
assembling, packaging, shipping and/or selling of any product that is or is
intended to be, directly or indirectly competitive with any of the Products,
including, without limitation, any robotic floor care product.


19Indemnification.


19.1    Kin Yat’s Indemnity Obligations. Kin Yat shall indemnify, defend and
hold iRobot and its employees, Subsidiaries, Affiliates, successors and assigns
(“iRobot Indemnified Parties”) harmless from and against any and all losses,
liabilities, damages (including consequential, special and/or punitive damages),
claims, expenses, suits, recoveries, judgments and fines (including reasonable
attorneys’ fees and expenses) (collectively “Losses”) that may be incurred by
any iRobot Indemnified Party arising out of (a) any damage to property or injury
or death occurring to any person arising out of any failure by Kin Yat to
provide Product in conformance with the Specifications; (b) any injury to person
or property or death occurring to any Kin Yat employees, subcontractors, agents
or any other individuals on Kin Yat’s premises, except to the extent such injury
to person or property or death was caused by the presence of iRobot’s employees
or agents on Kin Yat’s premises; (c) any claim, action or proceeding brought by
any governmental authority arising out of or resulting from the Manufacturing
Services for Product that does not conform to the Specifications; (d) any breach
by Kin Yat of any of its respective obligations, representations or warranties
under this Agreement, including a breach which results in a recall of Product as
contemplated under Section 4; (e) any other grossly negligent or willful act or
omission on the part of Kin Yat; (f) the operation, ownership or control of the
facilities of Kin Yat, its Affiliates or its subcontractors or the
manufacturing, generation, processing, storage, transportation, distribution,
treatment, disposal or other handling of the Products or materials used in the
manufacture and packaging of the Products, or associated by-product, raw
materials, intermediates, wastes, hazardous materials, emissions, releases,
spills, leaks or discharges, or returned Products, Kin Yat, Affiliates of Kin
Yat, or subcontractors of Kin Yat or its Affiliates, or their officers,
directors, employees, agents or contractors; (g) any claim relating to the
infringement of patent or other intellectual property rights relating to the
manufacturing process employed by Kin Yat in performing the Manufacturing
Services for Products or that Kin Yat asserts as owning in connection with the
manufacturing of the Product or (h) violation of any applicable law, regulation,
or rule in connection with the Manufacturing Services for Products hereunder,
provided that the indemnity under this Section 19.1 shall not apply if any Loss
is caused by (1) Kin Yat’s use of materials, trademarks and symbols supplied by
iRobot, Kin Yat’s reliance upon the Specifications, iRobot Intellectual
Property, iRobot’s Proprietary Information and Technology and/or the Packaging
and Shipping Specifications in accordance with the terms of this Agreement, or
(2) defects in design or product liability caused by iRobot or its agents, or
(3) the gross negligence or willful misconduct of iRobot.


19.2    iRobot’s Indemnity Obligations. Except to the extent subject to Kin
Yat’s indemnification of iRobot as provided in Section 19.1, iRobot shall
indemnify, defend and hold Kin Yat and its employees, Subsidiaries, Affiliates,
successors and assigns (“Kin Yat Indemnified Parties”) harmless from and against
any and all Losses, arising from any third party claims asserted against any Kin
Yat Indemnified Party, to the extent based on any of the following: (a) making,
using or selling the Product, proper and authorized use of the Specifications,
iRobot Intellectual Property, Packaging and Shipping Specifications, Proprietary
Information and Technology of iRobot, any Product, or any

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


25

--------------------------------------------------------------------------------

    



information, technology and processes supplied and/or approved by iRobot or
otherwise required by iRobot of Kin Yat, in connection with Kin Yat’s
performance of its obligations under this Agreement; (b) any recall or actual
noncompliance with Materials Declaration Requirements; (c) that Kin Yat’s use of
any item in subsection (a) in connection with performing its obligations under
this Agreement infringes any patent, copyright or other intellectual property
right of a third party, (d) performance of the Manufacturing Services in
accordance with the Product Specifications, and (e) any other grossly negligent
or willful act or omission on the part of iRobot.


19.3    Indemnification Procedures. Any Person that may be entitled to
indemnification under this Agreement shall give the other Party prompt notice of
any claim and cooperate with the indemnifying Party at its expense. The
Indemnifying party shall have the right to assume the defense (at its own
expense) of any such claim through counsel of its own choosing by so notifying
the Party seeking indemnification within [***] of the first receipt of such
notice. The Party seeking indemnification shall have the right to participate in
the defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying party. The Indemnifying party shall not,
without the prior written consent of the indemnified party, agree to the
settlement, compromise or discharge claim.


20Relationship of Parties. Kin Yat shall perform its obligations hereunder as an
independent contractor. Nothing contained herein shall be construed to imply a
partnership or joint venture relationship between the Parties. The Parties shall
not be entitled to create any obligations on behalf of the other Party, except
as expressly contemplated by this Agreement. The Parties will not enter into any
contracts with third parties in the name of the other Party without the prior
written consent of the other Party.


21Insurance. During the Term and at all times that Kin Yat performs work for
iRobot, Kin Yat will maintain in full force and effect, at Kin Yat’s own
expense, for the benefit of both Kin Yat and iRobot, insurance coverage to
include:


21.1 Kin Yat shall maintain for the term of this Agreement, at its own expense:
a comprehensive or commercial general liability policy including contractual
liability products/completed operation and broad form property damage coverage,
affording protection on an occurrence basis for claims arising out of bodily
injury, death, and property damage, and having limits of not less than; a
combined single limit of $[***] per occurrence with a $[***] aggregate limit of
liability and (ii) Worker’s Compensation insurance as required by the laws of
the state, province, country or similar authority(ies) where the services will
be performed (iii) Commercial Automobile Liability Insurance - bodily injury and
property damage combined single limit of RMB[***]. Such comprehensive or
commercial general liability policy insurance shall name iRobot as an additional
insured and may not be canceled or changed without at least [***] prior written
notice to iRobot. Prior to the commencement of Services, Kin Yat shall provide a
certificate of insurance to iRobot evidencing these requirements and shall
provide updated certificates as applicable. Kin Yat shall also be liable to
maintain, at its sole expense, travel insurance coverage and any legally
mandated health insurance.


21.2 Additional Requirements. All deductibles on policies providing coverage
will be paid by Kin Yat. In the event Kin Yat is self-insured for matters
described above, Kin Yat agrees to respond to any claims or losses made against
or incurred by iRobot in the same fashion as if insurance had been purchased. In
no event will the coverage or limits of any insurance required under this
Section 21, or the lack or unavailability of any other insurance, be deemed to
limit or diminish either Party’s obligations or liability to the other Party
under this Agreement, including but not limited to, each Party’s indemnification
obligations as set forth in Section 19. Kin Yat will obtain the necessary
insurance within [***] of the Effective Date.


22
Business Continuity Plan.



22.1    Risk Management and Continuity Plans. Kin Yat will develop and keep
current a formal business continuity plan detailing Kin Yat’s plans, procedures
and designated resources for timely response to and recovery from potential
civil, natural, and physical plant disasters that could reasonably be expected
to disrupt production and delivery to iRobot (“Business Continuity Plan”). Upon
request, Kin Yat will make such plan available to iRobot or its designated
representative for review.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


26

--------------------------------------------------------------------------------

    



22.2    Notification. Kin Yat agrees to notify iRobot as soon as possible in the
event of a crisis that disrupts manufacturing or delivery of Products. Unless
authorized in advance in writing by iRobot, Kin Yat will not refer to iRobot in
public and media communications about the crisis and subsequent recovery.


22.3    Loss Control. Kin Yat will be responsible for maintaining its facilities
and operations in accordance with applicable fire protection and loss control
laws, regulations and industry standards.


23Publicity. Without the written consent of the other Party, neither Party shall
refer to this Agreement in any publicity or advertising or disclose to any third
party any of the terms of this Agreement. Notwithstanding the foregoing, neither
Party will be prevented from, at any time, furnishing any information to any
governmental or regulatory authority, including the United States Securities and
Exchange Commission or any other foreign stock exchange regulatory authority,
that it is by law, regulation, rule or other legal process obligated to
disclose, so long as the other Party is given advance written notice of such
disclosure pursuant to Section 2.4 of the Non-Disclosure Agreement. In addition,
a Party may disclose the existence of this Agreement and its terms to its
attorneys and accountants, suppliers, customers and others only to the extent
necessary to perform its obligations and enforce its rights hereunder, and to
existing and prospective investors and/or acquirers that are contemplating a
potential investment in or acquisition of such Party, provided, however, that
any and all such suppliers, customers, investors, acquirers and advisers are
bound by agreements or, in the case of professional advisers, ethical duties, to
treat, hold and maintain such information in accordance with the terms and
conditions of the Non-Disclosure Agreement.


24Force Majeure.


24.1    Subject to Section 24.2.2 below, neither Party shall be liable for any
failure or delay in the performance of its obligations under this Agreement to
the extent such failure or delay is due to causes beyond such party’s reasonable
control, including but not limited to, acts of God, acts of civil or military
authority, legal restrictions, fires, explosion, embargo, mobilization, riot,
epidemics, and to the extent the following are on a national basis, strikes,
industrial disturbances, shortage of material, electricity, oil or transport, or
restriction in the use of power. Events set forth above are referred to
individually and collectively as “Force Majeure Events.” The Parties expressly
acknowledge that Force Majeure Events do not include vandalism, or the
non-performance of third parties or subcontractors relied on for the delivery of
the Manufacturing Services, unless such failure or non-performance by a third
party or subcontractor is itself caused by a Force Majeure Event, as defined
above. Upon the occurrence of a Force Majeure Event, the non-performing Party
shall be excused from any further performance or observance of the affected
obligation(s) for as long as such circumstances prevail, and such Party
continues to attempt to recommence performance or observance to the greatest
extent possible without delay.


24.2    Notwithstanding any other provision of this Section 24, a Force Majeure
Event shall obligate and require Kin Yat to commence and successfully implement
all of the Manufacturing Services relating to disaster recovery set forth in its
Business Continuity Plan within the time period described therein. If a Force
Majeure Event causes a material failure or delay in the performance of any
Manufacturing Services for more than [***] consecutive days, iRobot may, at its
option, and in addition to any other rights iRobot may have, procure such
Manufacturing Services from an alternate source until Kin Yat is again able to
provide such Manufacturing Services. iRobot shall continue to pay Kin Yat the
charges due and payable hereunder during such period, but Kin Yat shall not be
entitled to any additional payments as a result of the Force Majeure Event. If a
Force Majeure Event causes a material failure or delay in the performance of any
Manufacturing Services under this Agreement for more than [***] consecutive
days, iRobot may, at its option, and in addition to any other rights iRobot may
have, immediately terminate this Agreement without liability to Kin Yat.


25Miscellaneous.



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


27

--------------------------------------------------------------------------------

    



25.1    Notices. All notices, demands and other communications made hereunder
shall be in writing and shall be given either by personal delivery, by
nationally recognized overnight courier (with charges prepaid), by facsimile or
EDI (with telephone confirmation) addressed to the respective Parties at the
following addresses:


    
Notice to Kin Yat:
Kin Yat Industrial Company Limited
7th Floor Galaxy Factory Building
25-27 Luk Hop Street
San Po Kong, Kowloon
Hong Kong
Facsimile: (852) 2351 1867
Attn: Mr. Vincent Fung
 
 
with a copy to:
Kin Yat Holdings Limited
25-27 Luk Hop Street
San Po Kong, Kowloon
Hong Kong
Facsimile: (852) 2351 1867
Attn: General Counsel
 
 
Notice to iRobot:
iRobot Corporation
8 Crosby Drive
Bedford, MA 01730
Facsimile: (781) 430-3001
Attn: General Counsel





25.2    Expenses and Costs. Each Party shall pay their own expenses in
connection with the negotiation of this Agreement. All fees and expenses
incurred in connection with the resolution of Disputes shall be allocated as
further provided in Section 25.15 below.


25.3    Amendment. No course of dealing between the Parties hereto shall be
effective to amend, modify, or change any provision of this Agreement. This
Agreement may not be amended, modified, or changed in any respect except by an
agreement in writing signed by the Party against whom such change is to be
enforced. The Parties may, subject to the provisions of this Section 25.3, from
time to time, enter into supplemental written agreements for the purpose of
adding any provisions to this Agreement or changing in any manner the rights and
obligations of the Parties under this Agreement or any Schedule hereto. Any such
supplemental written agreement executed by the Parties shall be binding upon the
Parties.


25.4    Partial Invalidity. Whenever possible, each provision of this Agreement
shall be interpreted in such a way as to be effective and valid under applicable
law. If a provision is prohibited by or invalid under applicable law, it shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.


25.5    Monies. All references to monies in this Agreement shall be deemed to
mean lawful monies of the United States of America.


25.6    Entire Agreement. This Agreement, the Schedules and any addenda attached
hereto or referenced herein, constitute the complete and exclusive statement of
the agreement of the Parties with respect to the subject matter of this
Agreement, and replace and supersede all prior agreements and negotiations by
and between the Parties. Each Party acknowledges and agrees that no agreements,
representations, warranties or collateral promises or inducements have been made
by any Party to this Agreement except as expressly set forth herein or in the
Schedules and any addenda

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


28

--------------------------------------------------------------------------------

    



attached hereto or referenced herein, and that it has not relied upon any other
agreement or document, or any verbal statement or act in executing this
Agreement. These acknowledgments and agreements are contractual and not mere
recitals. In the event of any inconsistency between the provisions of this
Agreement and any Schedule and any addenda attached hereto or referenced herein,
the provisions of this Agreement shall prevail unless expressly stipulated
otherwise, in writing executed by the Parties. Pre-printed language on each
Party’s forms, including purchase orders, that conflict with the terms and
conditions of this Agreement, are shall not constitute part of this Agreement
and shall be deemed unenforceable.


25.7    Binding Effect. This Agreement shall be binding on the Parties and their
successors and assigns; provided, however, that Kin Yat shall not assign,
delegate or transfer, in whole or in part, this Agreement or any of its rights
or obligations arising hereunder, without the prior written consent of iRobot. 
Any purported assignment without such consent shall be null and void.


25.8    Anti-Corruption Laws.  Kin Yat represents that it has a copy of, and is
familiar with, the United States Foreign Corrupt Practices Act, 15 U.S.C.
§78dd-2 (the “FCPA”), and the purposes of the FCPA, including the FCPA’s
prohibition of the payment or the gift of any item of value, either directly or
indirectly, by or on behalf of a company organized under the laws of the United
States of America or any of its states to an official, employee, or officer of,
or person acting in an official capacity for, a government or international
organization for the purpose of influencing any action or decision, or inducing
him to use his influence with the government or organization in a manner
contrary to his position or creating an improper advantage to assist a company
in obtaining or retaining business for, with, or in that country or organization
or directing business to any person.  Kin Yat represents and warrants that it
will take no action that would constitute a violation of the FCPA or any law. 
Moreover, Kin Yat represents and warrants that no government official is a
principal, owner, officer, employee or agent of any entity in which Kin Yat has
an interest, and no government official has any material financial interest in
the business of Kin Yat.  Further, Kin Yat represents and warrants that Kin Yat
and its Affiliates do and shall comply with all applicable legal requirements
and iRobot’s policies against corrupt business practices, against money
laundering and against facilitating or supporting persons who conspire to commit
crimes or acts of terror against any person or government.  Kin Yat agrees that
it will notify iRobot in writing immediately of the occurrence of any event,
which renders the foregoing representations and warranties of this paragraph
incorrect.


25.9    Child/Forced Prison Labor Laws. Kin Yat, by signing this agreement,
represents and warrants that it and its subcontractors/suppliers will comply
with all applicable local government regulations regarding minimum wage, living
conditions, overtime, working conditions, child labor laws and the applicable
labor and environmental laws. Kin Yat further represents and warrants that it
and its subcontractors/suppliers do not use any form of forced prison labor
and/or child labor under the age of 15 or the minimum age required by local
government, whichever is older.


25.10    Waiver. Waiver by either Party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or a
waiver of any other breach of the same or any other provision of this Agreement.


25.11    Captions. The captions contained in this Agreement are inserted only as
a matter of convenience or reference and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any of its provisions.


25.12    Construction. Since both Parties have engaged in the drafting of this
Agreement, no presumption of construction against any Party shall apply.


25.13    Section References. All references to Sections or Schedules shall be
deemed to be references to Sections of this Agreement and Schedules attached to
this Agreement, except to the extent that any such reference specifically refers
to another document. All references to Sections shall be deemed to also refer to
all subsections of such Sections, if any.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


29

--------------------------------------------------------------------------------

    





25.14    Business Day. If any time period set forth in this Agreement expires
upon a Saturday, Sunday or U.S. national, legal or bank holiday, such period
shall be extended to and through the next succeeding business day.


25.15    Dispute Resolution.


25.15.1     Kin Yat and iRobot mutually agree to the settlement by arbitration
of all claims or controversies each party may have against the other relating in
any manner whatsoever to this Agreement or its terms. Except for the right to
obtain provisional remedies or interim relief, which right is preserved without
any waiver of the right to arbitration, arbitration under this Agreement shall
be the exclusive remedy for all such arbitrable claims. Kin Yat and iRobot also
agree that arbitration shall be held in Boston, Massachusetts if such
arbitration is sought by Kin Yat and in Hong Kong if such arbitration is sought
by iRobot, and shall be in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”), and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The arbitrator(s) shall have the authority to award or grant both
legal, equitable and declaratory relief. Such arbitration shall be final and
binding on the parties.
 
25.15.2 Kin Yat and iRobot agree that in the event that any action, either civil
or arbitral is brought to enforce this Agreement by either Kin Yat or iRobot,
the prevailing party shall be entitled to an award of all reasonable attorneys’
fees and legal costs, in addition to other relief.


25.15.3 The Parties agree that the existence, conduct and content of any
negotiation or arbitration pursuant to this Section 25.15 shall be kept
confidential and no Party shall disclose to any Person any information about
such negotiation or arbitration, except as set forth in Section 16 or 23.


25.15.4 IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.


25.15.5 Notwithstanding anything contained in this Section 25.15 to the
contrary, in the event that either Party is seeking temporary or preliminary
injunctive relief, including any action for equitable relief, such Party may
proceed in the Massachusetts Courts without prior negotiation or arbitration for
the limited purpose of avoiding immediate and irreparable harm.


25.16     Insider Trading. Kin Yat will not, and will cause its Affiliates and
Subsidiaries to not, transact in any securities of iRobot based on the
manufacture of any Product under this Agreement or any Proprietary Information
and Technology of the iRobot or from communicating any such information to any
other Person in connection with the trading of such securities.
25.17     Other Documents. The Parties shall take all such actions and execute
all such documents that may be necessary to carry out the purposes of this
Agreement, whether or not specifically provided for in this Agreement.
25.18     Counterparts. This Agreement may be executed by facsimile and
delivered in one or more counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall be deemed to be one agreement.
25.19     Even-Handed Construction. The terms and conditions as set forth in
this Agreement have been arrived at by sophisticated parties with equal
bargaining power, each having an opportunity to consult with counsel, after
mutual negotiation, and it is the intention of the Parties that its terms and
conditions not be construed against any Party merely because it was prepared by
one of the Parties.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


30

--------------------------------------------------------------------------------

    



25.20     Governing Law and Jurisdiction. All disputes, claims or controversies
arising out of this Agreement, or the interpretation, negotiation, validity or
performance of this Agreement, or the transactions contemplated hereby shall be
governed by the laws of the State of New York, without application of conflicts
of law principles. The provisions of the United Nations Convention on Contracts
for the International Sale of Goods shall not apply to this Agreement.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.


31

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


IROBOT CORPORATION
 
KIN YAT INDUSTRIAL COMPANY LIMITED
 
 
 
 
 
By:
/s/ Alison Dean
 
By:
/s/ Vincent Fung
 
Signature
 
 
Signature
 
 
 
 
 
Name:
Alison Dean
 
Name:
Vincent Fung
 
(Print)
 
 
(Print)
 
 
 
 
 
Title:
CFO
 
Title:
Director
 
 
 
 
 
Date:
1/22/14 *
 
Date:
Feb.10.2014
 
* agreed to be effective as of 9/23/13
 
 
 








Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------

    





SCHEDULE 1
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN Kin Yat AND iRobot




STATEMENT OF WORK



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------

    





SCHEDULE 2
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN Kin Yat AND iRobot




FEE AND PRICE (FINAL QUOTE)





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------




SCHEDULE 3
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN Kin Yat AND iRobot




QUALITY AND TEST PROCEDURES





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------




SCHEDULE 4
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN Kin Yat AND iRobot




NON-DISCLOSURE AGREEMENT





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.



--------------------------------------------------------------------------------




SCHEDULE 5
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN Kin Yat AND iRobot




TRADEMARK USAGE GUIDELINES











Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.

--------------------------------------------------------------------------------




SCHEDULE 6
TO MANUFACTURING SERVICES AGREEMENT
BETWEEN Kin Yat AND IROBOT




IROBOT QUARTER END







































Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [***] denotes
omissions.